 

EXHIBIT 10.24

 

WITNESSETH

 

WHEREAS, the Board is required by the Education Law of the State of New York to
identify, evaluate and recommend free appropriate preschool special education
services or programs for New York City resident preschool students with
disabilities; and

 

WHEREAS, the Board is authorized by the Education Law of the State of New York
to contract, subject to the approval of the Commissioner of Education of the
State of New York, with private providers located within the State of New York
that have been approved by the New York State Education Department to provide
individual evaluations, preschool special education services or programs, and
special education itinerant services for New York City resident students with
disabilities; and

 

WHEREAS, the Board may be required by order of the Commissioner, the State
Review Officer, an impartial hearing officer, or by the courts, to provide
individual evaluations, preschool special education services or programs, and
special education itinerant services for New York City resident students with
disabilities; and

 

WHEREAS, the Provider has been approved by the New York State Education
Department, subject to all applicable federal, State and local laws, and
regulations, to provide one or more of the following services for preschool
students with disabilities: 1) individual evaluations; 2) preschool special
education services or programs; and/or 3) special education itinerant services,
and

 

WHEREAS, by resolution adopted August 23, 1989 (calendar no. 18), the Board has
authorized the Chancellor, to enter into agreements with providers that have
been approved by the New York Education Department to provide the services
described herein; and

 

WHEREAS, the Provider is ready, willing and able to provide the services
described herein.

 

NOW, THEREFORE, the parties mutually agree as follows:

 

1. ESTIMATED ANNUAL COST OF AGREEMENT

 

The total estimated annual cost of the Agreement to the Board is as set forth on
the first page of the Agreement.

 

2. TERM

 

(a)  Term

 

The Term shall be from July 1, 2007, through June 30, 2012.

 

(b) Termination

 

(1)  In addition to the specific causes for termination set forth in paragraphs
6 and 10, the Board may elect to terminate the Agreement at the end of the
first, second, third, or fourth year of the Term by sending a notice of
termination to the Provider by registered mail as follows: no later than, May 1,
2008, for termination at the end of the first year of the term of the Agreement,
May 1, 2009, for termination at the end of the second year of the term of the
Agreement, May 1, 2010, for termination at the end of the third year of the term
of the Agreement, and May 1, 2011 for termination at the end of the fourth year
of the term of the Agreement. Prior to terminating the Agreement the Board shall
refer all students placed with the Provider to the CPSE to consider termination
of the current placement and recommendation of a new placement. Termination of
this Agreement will not occur until new placements have been recommended for all
students.

 



1

 

 

(2)  In the event that termination is based upon any of the specific causes or
reasons set forth in paragraphs 6 or 10, the terms and conditions of those
paragraphs shall apply.

 

(3)  At the discretion of the Board, terminations in accordance with
subparagraphs (1) or (2) above may be limited to the provision of Services
furnished in accordance with one or more of the Attachment(s) to the Agreement.

 

3. SERVICES

 

(a)  The Agreement is a non-exclusive requirements agreement for the Services
provided by the Provider hereunder. The Provider shall furnish the Services
described in the Attachment(s) annexed to the Agreement. All Services shall be
provided in accordance with the terms of the Agreement and all applicable laws
and regulations governing the provision of Services for preschool students with
disabilities. In addition, all bilingual special services or programs and/or
SEIT services provided by the Provider must be provided in accordance with the
Provider's SED approved Linguistic and Cultural Diversity Plan or approved
bilingual program.

 

(b)  The Provider may commence the provision of Services for a preschool student
with a disability effective only on or after the date the Provider was
authorized to provide such Services by the Board, pursuant to the procedures
described in the SOPM.

 

4. PROCESSING OF PAYMENTS - PAYMENT ADJUSTMENTS

 

(a) Processing of Payments

 

(1)  The Board shall process payments to the Provider in accordance with the
schedule(s) stated in the applicable Attachment(s). Such payments shall be
deemed to be prospective payments only and shall in all cases be made without
prejudice to the Board's rights to recoup or demand repayment of sums paid by
the Board in excess of the amounts subsequently determined by the Board to be
due and owing to the Provider as a result of reconciliation of tuition rates by
SED; adjustment of enrollment by the Board pursuant to (b)(2)(C)  of this
paragraph or pursuant to paragraph 14; and/or in accordance with the term and
conditions of this Agreement.

 

(2)  The Board is only obligated to process payments to the Provider for the
provision of Services to approved students during their established period of
enrollment, and in accordance with the terms and conditions of the Agreement.

 

(3)  Where Services are provided for any period less than one school year, any
amounts to be processed for payment for the provision of Services shall be
prorated in accordance with the method set forth in the applicable Regulations
of the Commissioner.

 

(4)   In no event shall the Board process payments to Provider which submits
data for requests for adjustments after the expiration of the Statute of
Limitations for: (i) submission of claims to the SED for the particular school
year (currently established as three years from the close of the school year
during which such Services were rendered and subject to amendment by law);
and/or (ii) for rate changes resulting from SED's actions (currently established
as one year from the close of the school year in which the rate change was made
subject to amendment by law), absent written or electronic proof of Provider's
timely submission of the same data or information prior to expiration of the
applicable Statute of Limitations.

 



2

 

 

(b) Payment Adjustments

 

(1) General Provisions

 

(A)  The Board shall process any adjustments submitted by the Provider which are
supported by information and/or documentation which can be verified by the
Board, consistent with this subdivision.

 

(B)  Any and all information that the Provider submits to the Board for the
purposes of an adjustment must be submitted to the Board in written form, either
by E-mail, electronic Certified Monthly Roster (CMR), or certified mail, return
receipt requested during the course of the school year in question, or, in
person during the adjustment process described in subparagraph 4(b)(2)(C) below.

 

(C)   Supporting submissions that the Provider wishes to make relating to
student specific data and /or information, or reimbursement rate(s) for
Individual Evaluations or translations, shall be made to the CPSE.

 

(D)   Supporting submissions that the Provider wishes to make relating to the
tuition rate for special classes, special classes in integrated settings or SEIT
services, and/or any payment amounts shall be made to the Non Public School
Payables (NPSP).

 

(E)  Any adjustments due to the parties under the terms of the Agreement that
are not processed by the NPSP prior to the termination of the Agreement shall
remain an obligation of the respective party that survives the Agreement.

 

(F)  All adjustments made to any payments processed under the Agreement during
the current school year shall be documented and described in writing at the time
they are made 3by submission of an Electronic Certified Monthly Roster (CMR).

 

(2) Types of Adjustments

 

(A) Reasons for Adjustments during and post the current school year. The Board
may adjust any payments to reflect:

 

(i)computational errors or other errors determined to exist in student specific;
data

 

(ii)changes in the tuition rate for special classes, special classes in
integrated settings or SEIT services, or reimbursement rates for Individual
Evaluations or translations, in accordance with the provisions of this
paragraph;

 

(iii)payments made to the Provider by SDOH or any other public or private entity
for services furnished hereunder except as provided in subparagraph 5(b)(2) of
this Agreement;

  

(iv)changes in a student's approval status

 

(B)    Prospective payment adjustments made by NPSP relative to an approved
student's first and last date of enrollment shall be based on the monthly
enrollment data submitted to the NPSP pursuant to the appropriate Attachment to
this Agreement, and shall be reflected in the Provider's next regularly
scheduled payment as described in the Attachment or as soon as possible
thereafter following the submission of the enrollment data. NPSP will reconcile
no less than the second month following the Provider's submission of adjustment
pursuant to subparagraph 14(c)(2). NPSP's obligation to adjust payments to this
paragraph is subject to the Provider’s submission of enrollment data in the
format specified by NPSP,

 

(C) Final Student Register Adjustment.

 

(i)   On or before September 15 of the subsequent school year, the NPSP will
furnish to the Provider on a designated Web Site (1) a student register
detailing student-specific enrollment and FTE, payment summaries and/or other
necessary information, based on payments processed by NPSP for Services provided
during the prior school year ("CAFS Student Roster"); and (2) a cover letter,
which will contain instructions and deadlines regarding the process of
reconciling and closing the Board's payment accounts and records relative to the
close of the Board's fiscal year. No changes will be made to the student
register prior to the Provider's review and electronic submission of changes or
by meeting with NPSP staff.





3

 

 

(ii)  The adjustment process shall afford the Provider sixty (60)) days from the
date of the CAFS Student Roster cover letter to (1) review the CAFS Student
Roster and (2) meet with the CBST and/or NPSP in order to present documentation
to support any claimed discrepancies with respect to the information contained
in the CAFS Student Roster. Upon the conclusion of that review, but no later
than sixty days from the date of the CAFS Student Roster cover letter, the
Provider shall submit a "Revised Student Roster" which contains deletions,
additions or amendments to the CAFS Student Roster, if any. The Revised Student
Roster must be submitted electronically and by a certified hardcopy in the
format provided by NPSP. The Provider shall comply with the instructions and
deadlines stated in the adjustment letter as if fully set forth in the
Agreement.

 

(iii) The Revised Student Roster will be reviewed by NPSP within forty-five
(45) days of submission by the Provider. The review will result in a
Reconciliation Report being furnished to the provider by mail with return
receipt requested or via web site posting. Within ten (10) days of posting or
receipt, the Reconciliation Report will be finalized by NPSP unless a final
determination is pending review by NPSP. The NPSP shall thereupon process any
payments due to the Provider or elect to begin recoupment of overpayments in
accordance with the immediately succeeding subparagraph.

 

(iv) The payment process between the NPSP and the Provider shall be deemed final
and closed for that school year, except as provided in 4(c) below.

 

(a)   Except as noted in the immediately succeeding subparagraph (b) the NPSP is
not obligated to make payment adjustments based on information and documentation
received later than sixty (60) days following the date of the CAFS Student
Roster cover letter described in this subparagraph.

 

(b)   If the NPSP proposes to make any adjustments based upon a subsequent
student register containing information not included in, or contradictory to,
the final student register", any information or documentation submitted by the
Provider in regard to the newly included information shall be deemed timely if
submitted within 45 days of receiving the new CAFS Student Roster.

 

(v) With respect to any amounts due the Board under this subparagraph, the Board
may immediately elect to (a) recoup said amounts received in excess from any
payments due the Provider from the Board; or (b) require immediate repayment to
the Board of any amounts received in excess. The NPSP's posting of the
Reconciliation Report in accordance with 4(b)(2)(C)(iii) above shall give the
Provider opportunity to present, and the Board shall duly consider, information
pertinent to the Board's election; provided, however, that determination of the
final repayment method is within the sole discretion of the Board. With respect
to any amounts due the Provider under this subparagraph, such amounts shall be
reflected in the Provider’s next regularly scheduled payment as described in the
Attachment or as soon as possible thereafter following determination of the
amount of the adjustment.

 

(c)   Changes in the Tuition Rate for Special Classes, Special Classes in
Integrated Settings or SEIT Services

 

(1)  All amounts paid on the basis of the tuition rate for Special Classes,
Special Classes in Integrated Settings or SEIT Services shall be subject to
retroactive adjustment following establishment by SED of a different tuition
rate based upon reconciliation, audit, or other established regulatory
procedure.

 

(2)  (A)  The tuition rate for Special Classes, Special Classes in Integrated
Settings or SEIT Services shall be subject to upward or downward adjustment
based upon: (i) subsequent changes by SED in the tuition rate or SEIT rate made
in accordance with the provisions and methodologies of §200.9 of the
Commissioner's Regulations; and (ii) a determination of the Provider's actual,
allowable and necessary per capita costs, all as found by a post school year
audit conducted by the SED or by the Board, in accordance with Education Law
§4410(11)(c), which results in a subsequent tuition rate for Special Classes,
Special Classes in Integrated Settings or SEIT Services determined by the
Commissioner.

 

(B) Where the tuition rate is decreased and the NPSP intends to recover any
amounts paid in excess of the previous rate, unless the NPSP's notice of the
decrease is based upon information received from the Provider, the NPSP shall
notify the Provider at least two (2) weeks prior that a recoupment will be made,
to give the Provider an opportunity to present, and the Board shall duly
consider, information pertinent to the Board's election in accordance with
subparagraph (b) (2) (C)(v); provided, however, that determination of the final
repayment method is within the sole discretion of the Board.

 



4

 

 

(C)Where the tuition rate is increased, the payment procedures shall be adjusted
to reflect the new rate within thirty (30) days of the NPSP's receipt of
notification by SED of the rate change and the effective date of such rate
change (the Rate Notification) in addition the Provider is obligated to inform
the NPSP in writing of any SED rate changes within thirty (30) calendar days of
receipt from SED of such notification.

 

(d)  Payments by the Department of Health

 

In the event that the SDOH, or any public or private agency, pays tuition or
makes any other payment to the Provider for the provision of the services
specified in a student's IEP, such amount shall be reimbursed to the Board in
accordance with the procedures described in subdivision 4(b)(2)(C) above.
However, such shall not constitute an adjustment of the tuition rate established
by the Commissioner. The Provider shall give immediate written notice of its
receipt of such payments to the NPSP.

 

5. MEDICAID PAYMENT/REIMBURSEMENT

 

(a)   The Provider shall report all special services and programs and/or
individual evaluations that are paid by or reimbursable through Medicaid in a
manner and format that is approved and supplied by the Board.

 

(b)  SDOH Forms

 

(1)     The Provider shall provide the Board with duly executed "Agreement" and
"Statement of Reassignment'' forms, and or any other forms, in such manner and
format that is approved and supplied by the SDOH.

 

(2)     Except as otherwise stated immediately below in subparagraph 5(b)(3),
the provisions of subparagraph 5(b)(1)  shall not apply where the Provider,
pursuant to Article 28 of the New York State Public Health Law, is a Medicaid
provider that is authorized to submit claims for payment for the provision of
special services and programs, provided pursuant to the Agreement, directly to
SDOH.

 

(3)  Notwithstanding the provisions of the previous subparagraph 5(b)(2), if
with respect to billing for Medicaid-funded special services or programs, an
amendment to Article 28 of the Public Health Law or any other applicable law or
regulation shall be adopted, or a revision to the policy of SDOH shall be
implemented, such that the Board, rather than the Provider, shall be charged
with the primary responsibility for direct billing for the provision of such
special services or programs, the Provider, upon receipt of written notice from
the Board of such amendment or revision, shall hereafter fully comply with the
provisions of subparagraph 5(b)(1).

 

(c) Record Maintenance

 

(1)  The Provider will maintain the following documentation, in a readily
available manner and place, for purposes of onsite fiscal audit pursuant to
Education Law §4410(11)(c) and/or contract compliance review of the Provider by
the Board, the SDOH and/or SED, relative to special services and programs paid
by or reimbursed through Medicaid: (A) copies of all related service attendance
reports; (B) the name, social security number, copy of license, credentials, and
the actual therapeutic weekly service schedule, of each provider of special
services and programs; (C) copies of all CPSE generated documents, including the
students' IEPs, requiring the Provider's provision of special services and
programs, or evidence that such documents have been requested, but not received,
by the Provider; (D)    prescriptions/order/authorization for service, as
provided by the CPSE,the student's physician or other licensed prescribing
professional in the course of the provision of any special services and
programs, establishing the medical necessity for the provision of such related
service{s); and (E) all provider notes which document the provision of any
special services or programs provided by the Provider (F) dates the child
received a health related support service and/or evaluation, (e.g. physical
therapy, speech therapy, occupational therapy, skilled nursing services and/or
counseling and transportation, as applicable); (G)  documentation that each
service session was verified as delivered by the signature of the service
provider; (H) copy of the student's IEP; (I) copies of all progress reports
required by paragraph 16 of this Agreement for each service provided.

 



5

 

 

(2)   The Provider shall retain all documents required by this paragraph in
accordance with paragraph 11 of the Agreement.

 

(d)  Quality Assurance Review

The Provider may request that the SDOH conduct a Quality Assurance Review of the
Provider's records, in order to ensure the accuracy of the information that it
provides to the Board with respect to the provision of special services or
programs that are paid by or through Medicaid. The Board shall assist the
Provider in the making of such a request. If the SDOH so requests, the Board
will provide the SDOH with assistance relevant to this subparagraph. The
Provider shall fully comply and cooperate with any Quality Assurance Review that
is conducted by the SDOH.

 

(e)  Liability

 

If, as a result of the Provider's willful or negligent failure to comply with
the requirements of this paragraph, the Board, following an audit by the SDOH,
is required to refund or forgo the receipt of any funds, or suffers any loss of
funding that would be otherwise due the Board in its capacity as a Medicaid
Provider, the Board shall, upon written notice given thirty {30) calendar days
in advance, begin to recoup such refund or loss from any payments due to the
Provider under the terms of the Agreement. The Provider's liability in this
regard, and the Board's right to recoup such funds, shall survive the
termination of the Agreement provided that the Board has furnished the Provider
with notice no later than ninety (90) calendar days after receiving notice of
the loss of such funding.

 

6. TERMINATION OF AGREEMENT

 

(a)  General Provisions

 

(1)   In the event that the Agreement is terminated for any of the reasons
stated in this paragraph 6 or by operation of law, (A) the Provider shall be
entitled to only the portion of the full cost of the Services provided up to and
including the effective date of termination; (B) the Provider shall return to
the Board any advance payment(s) received for the portion of the school year
subsequent to the effective date of termination; and (C) the Provider shall
return to the Board any other overpayments that are due under the terms of the
Agreement.

 

(2)    A notice of termination may be limited to the provision of Services
furnished in accordance with one or more of the Attachment(s) to the Agreement.

 

(3) Prior to terminating the Agreement the Board shall refer all students placed
with the Provider to the CPSE to consider termination of the current placement
and recommendation of a new placement. Termination of this Agreement will not
occur until new placements have been recommended for all students.

 

(4)   If it is finally determined in any legal proceeding(s) that any approved
student was properly provided Services by the Provider beyond a particular
termination date, the Board shall notify the Commissioner of the continuance of
said student(s) in program and the Board shall process payment to Provider for
said period, as provided by the Agreement.

 

(5) Copies of the notices described in this paragraph 6 shall be simultaneously
sent to the Commissioner.

 



6

 

 

(6) All notices of termination shall be sent by certified mail, return receipt
requested.

 

(7)  It is agreed that the Board and the Provider retain all their rights at law
and in equity in the event of a material breach of the Agreement by the other
party.

 

(b) Specific Cause for Termination

 

(1)    In all instances except those specified in paragraph 10(a)(3), if the
Board shall determine that the Provider has materially defaulted in the
performance of any of its obligations hereunder the Board shall give notice of
such determination to the Provider. The Provider will have thirty (30) calendar
days in which to reply to such notice. Within the said thirty (30) calendar
days, representatives of the Provider and the Board shall meet to review said
determination. If after such review, or if the Provider fails to timely reply,
and the determination of the Board remains that the Provider has materially
defaulted in the performance of any of its obligations hereunder, the Board
shall immediately refer the student(s) placed with the Provider to the CPSE for
a decision to terminate the placement. Termination of this Agreement shall be
effective as of the date of the CPSE recommendation(s) to terminate the
student(s') placement(s).

 

(2)  Notwithstanding anything to the contrary stated in the Agreement, in the
event that: (A) appropriate governmental authorities, upon inspection of the
Provider's offices(s) or facilities wherein any services are provided pursuant
to the Agreement, determine that there are violations of applicable building
codes or other governmental laws, regulations or ordinances which
constitute(s) an imminent hazard to the health and safety of the student(s); or
(B) the Provider, or any of its staff takes or fails to take any action(s),
which constitute(s) an imminent hazard to the health or safety of the students,
the Board may terminate the Agreement upon two (2) calendar days notice to the
Provider and the Provider will immediately refer students to the CPSE for
appropriate alternative placement recommendations. Such termination shall be
effective as of the date specified in the notice.

 

(3)   Notwithstanding anything to the contrary stated in the Agreement, in the
event the Provider shall be unable or unwilling to comply with federal, State,
or local laws and/or regulations applicable to preschool students with
disabilities enrolled in approved programs, or with the SOPM (except as
otherwise stated in paragraph 22 of the Agreement), the Provider shall
immediately notify the Board and the Commissioner of this fact. Upon the receipt
of such notice, all enrolled students shall be immediately referred to the CPSE
for termination of services by the Provider and recommendation for services by
another provider. This Agreement shall be terminated upon the CPSE's termination
of the student(s') placement(s) with the Provider

 

(4)  In the event that the Commissioner withdraws approval or conditional
approval for the Provider to provide Services for preschool students with
disabilities, the Agreement shall be deemed to have terminated as of the
effective date of such withdrawal of approval.

 

(c)  Provider's Cessation of Operations

 

(1) In the event that the Provider intends to cease operation of any or all
programs or services at any site, the Provider shall give notice of such
intention to the Board and SED, as stipulated in Section 200.7(e) of the
Commissioner's Regulations, and to the OFFICE of PUPIL Transportation
("OPT") not less than ninety (90) days prior to the intended effective date of
such action. The Provider shall include a correct copy of the most recent CMR
with such notice. Upon cessation the Agreement, or in the case of a partial
cessation of some programs or

 

services then that portion of the Agreement, shall be deemed to have terminated
in accordance with subparagraph 6(a) above.

 

(2)   No later than ninety (90) days prior to the effective date of the
cessation of operations, the Provider shall comply with all the Regulations of
the Commissioner regarding inventories, equipment, books and supplies. All
inventoried items shall thereafter be transferred in the manner determined by
the SED and the Board. Failure to comply with this subparagraph shall entitle
the Board to suspend any payments due the Provider.

 



7

 

 

(3)  The Provider hereby certifies that promptly following cessation of
operations, and in no event later than sixty (60) calendar days following the
later of cessation of operations or the receipt of a final student register from
NPSP, a final CFR will be submitted to the SED and to the OAG, and that no
assets of the corporation will be transferred, nor will the corporation be
dissolved, prior to the filing of the final CFR and settlement of final claims
with the Board. In the case of a sole proprietorship or a proprietary
corporation, the Provider's owner(s) shall be personally liable, to the extent
permitted by law, for any disallowance of State or Federal funds incurred by the
Board as a result of a non-submittal of the CFR or any adjustments based upon
SED's issuance of a reconciliation rate, if the assets are transferred or the
corporation is dissolved prior to the settlement of final claims with the Board.
The obligation of personal liability, if any, shall survive the Provider's
cessation of operations and the termination of the Agreement. In the event that
the Board incurs any disallowance of State or Federal funds as a result of a
non-submittal of the CFR or any adjustments by a not-for-profit Provider, the
Board shall notify the New York State Attorney General Office of Charities
Regulation that a lien against transfer of any assets or dissolution of the
corporation should attach pending settlement of the claims of the Board.

 

7. INSURANCE - INDEMNIFICATION

 

(a) The following terms, conditions and specifications shall prescribe and
govern the Provider's obligations with respect to insurance for all general and
particular intents and purposes under the Agreement.

 

(1) The Provider shall obtain all required insurance coverage from insurers
possessing an AM BEST rating of at least A-7 or a Standard & Poor's rating of at
least AA.

 

(2)  On or before the date of the Provider's execution of this Agreement, the
Provider shall submit to the Board evidence of the insurance specified herein
together with all supporting documentation to the attention of NPSP reasonably
deemed necessary by the Chancellor or his/her designee(s). The Provider shall
transmit certificates of insurance to the NPSP or at the request of NPSP copies
of the insurance policies. The Board's receipt of such policies and certificates
shall be a condition precedent to any payment by the Board to the Provider under
this Agreement. Furthermore, the Provider shall transmit an informational copy
of this Agreement to its insurance carrier(s) together with a cover
letter(s)-the cover letter(s) shall identify the Provider's insurance
policy(ies) and/or account number(s)-that alerts and informs the carrier(s) of
the existence of this Agreement and the particular insurance provisions
contained herein.

 

(3) The Provider shall arrange with its carrier(s) to have the Board and the
City of NewYork each appear as an additional insured party on its commercial
general liability and umbrella policies and certificates of insurance shall
indicate the additional insured status for all required coverage. The Board
shall be a certificate holder for all other policies.

 

(4)   The Provider shall not obtain or use any insurance policy(ies) or
contract(s) for purposes of this Agreement that contains any endorsement
exclusions relating to the additional insured's egligence, relating to the
maintenance, use and operation of the additional insured's realty or personalty,
or relating to any other activities by the additional insured that arise from,
or in the context of, this Agreement.

 

(5)  The Provider shall maintain the hereinafter-prescribed levels of insurance
coverage throughout the Term of this Agreement (including, but not limited to,
original, additional, renewal and extension periods):

 

(A)      Commercial general liability insurance coverage on an occurrence basis,
for bodily injury (including, but not limited to death, sickness, disease,
impairment and corporal punishment), property damage and personal injury, caused
directly or indirectly by any negligent act(s) of commission or omission of the
Provider and/or the Provider's agents, servants, employees, owners (including,
without limitation, parent and over- parent entities), partners (including,
without limitation, general, limited, silent and apparent partners), directors,
officers, elected or appointed officials, members, subProviders, subProvider
employees, volunteers, invitees, licensees, designees, assigns or any other
representatives. The liability limit under this commercial general liability
insurance coverage shall be in an amount not less than Two Million Dollars
($2,000,000.00) per occurrence. If more than one premises is insured under
Provider's policy any aggregate limit shall apply separately to each of
Provider's insured premises.

 



8

 

 

(B)   School Board or School Leaders errors or omissions, or Directors and
Officers liability insurance or its equivalent in an amount not less than One
Million Dollars ($1,000,000.00).

 

(C)    Worker's Compensation Insurance with the statutory benefits and Employers
Liability as required in the State of New York. If outside New York, Employers
Liability insurance with coverage of not less than One Million Dollars
($1,000,000.00).

 

(6)       Provider shall require independent contractor medical professional to
maintain professional malpractice liability insurance coverage in an amount not
less than One Million Dollars ($1,000,000.00) each claim and aggregate for any
injury or damage that is in any way connected with or related to this Agreement.

 

(7)       Required Rider Provisions. The Provider shall ensure that every policy
for all of the insurance coverage required pursuant to this Agreement shall
contain the following provisions via an endorsement attached to every such
policy:

 

(A)     Any and all notices that the insurer(s) shall provide to the Board shall
be addressed to the Chancellor or his/her designee(s) at the address stated in
paragraph

23 below.

 

(B)      The Provider's insurance policy(ies) or contract(s) shall not be
terminated, revised, modified or otherwise changed in such a manner as to reduce
or limit the Provider's coverage for any services under this Agreement in any
way, unless the affected insurer(s) shall have provided at least thirty
(30) calendar days advance written notice to the Chancellor or his/her
designee(s) regarding such termination, revision, modification or other change.
If an insurer(s) notifies the Board of the termination of any required coverage,
the Provider shall provide written evidence, e.g., a new certificate of
insurance, before the effective date contained in such notice(s) that the
affected insurance coverage has been fully replaced. If an insurer(s) notifies
the Board of any non-termination revision, modification or other change that
causes the Provider's insurance coverage to be out of compliance with the
requirements of this Agreement, the Provider shall cure such non-compliance
before the effective date contained in such notice(s).

 

(8)      The minimum coverage limit amounts and types of insurance coverage
expressed in this Agreement shall not be construed in any manner whatsoever to
limit the nature and/or extent of the Provider's responsibility and liability
under this Agreement to protect, defend, indemnify and hold harmless the Board
as hereinafter provided.

 

(9)       If professional or errors and omission liability insurance has been
issued on a "claims made" basis, the Provider must comply with the following
additional conditions. The Provider must either:

 

(i)      Agree to provide certificates of insurance evidencing the above
coverages for a period of two years after final payment for the contract. Such
certificates shall evidence a retroactive date, no later than the beginning of
the Providers' work under this contract, or

 

(ii)     Purchase an extended (minimum two years) reporting period endorsement
for the policy or policies in force during the term of this contract and
evidence the purchase of this extended reporting period endorsement by means of
a certificate of insurance or a copy of the endorsement itself.

 



9

 

 

(b)      INDEMNIFICATION. The Board and the Provider do hereby agree that each
party shall be solely responsible for each party's own acts and omissions as
well as the acts and omissions of each party's own agents, servants, employees,
owners (including, without limitation, parent and over-parent entities),
partners (including, without limitation, general, limited, silent and apparent
partners), directors, officers, elected or appointed officials, members,
subProviders, subProvider employees, volunteers, invitees, licensees, designees,
assigns or any other representatives. The Provider shall protect, defend,
indemnify and hold harmless the Board and the City of New York from and for any
and all vicarious claims, damages and any and all other forms of liability
arising from, or in connection with, any negligent act(s) of commission and/or
omission of the Provider and/or the Provider's agents, servants, employees,
owners (including, without limitation, parent and over-parent entities),
partners (including, without limitation, general, limited, silent and apparent
partners), directors, officers, elected or appointed officials, subProviders,
subProvider employees, volunteers, invitees, licensees, designees, assigns or
any other representatives. Likewise, the Board shall protect, defend, indemnify
and hold harmless the Provider from and for any and all vicarious claims,
damages and any and all other forms of liability arising from, or in connection
with, any negligent act(s) of commission and/or omission of the Board and/or the
Board's agents, servants, employees, directors, officers, elected or appointed
officials, members, volunteers, invitees, licensees, designees, assigns or any
other representatives.

 



10

 

 

8. PROVIDER STAFF

 

(a) General

 

All staff members, employees and independent contractors of the Provider shall
be deemed staff members, employees and independent contractors of the Provider
for purposes of the Agreement, and the Provider alone shall be responsible for
their work, personal conduct, direction and compensation. Provider shall
maintain a complete and updated roster of all staff and consultants providing
direct and indirect services to students and shall list their names, titles and
whether services provided are direct or indirect. Providers with more than one
site shall maintain site specific rosters. The foregoing information shall be
submitted to the Board upon request.

 

(b)  Service Provider Qualifications

 

(1)    All staff members, employees or independent contractors providing
Services hereunder shall be appropriately certified or licensed to the extent
required by applicable law and regulation.

 

(2)    Where applicable, the original documents evidencing state certification
and/or licensure for all pedagogical personnel, and the licenses, certificates
and permits required under federal, state and local laws and regulations shall
be required to be presented by new employees to the Provider, prior to the
commencement of employment. The Provider, or its contracted agent, shall initial
and date a copy of the aforesaid documents. All such documentation shall be
available for inspection during school hours at the principal offices of the
Provider or at the program site, whichever location the Provider shall have
determined for the maintenance of employment records.

 

(3)  The aforesaid certification and/or license requirements shall not be
applicable to any employees who are covered by relevant waivers or variances
issued under applicable federal, state and local laws or regulations.

 

(c)  Supervision of Students

 

(1)  In accordance with the Commissioner's Regulations, all Services shall be
provided by appropriately licensed or certified personnel. Students shall be
under the direct supervision of such personnel from the time that they arrive at
any facilities operated by the Provider through their time of departure.

 

(2)   Unless the Provider has received a variance from SED, all personnel who
spend twenty-five percent (25%) or more of their time in an educational
supervision role, or who are responsible for teacher training and observations,
shall be certified in School Administration and Supervision/School Building
Leader to the extent required by the Commissioner.

 

(3)   Staff records, including certificates, schedules, and written evaluations
shall be available for inspection, to the extent permitted by law, at the site
where a staff member is assigned; provided, however, that where it is impossible
to maintain the confidentiality of evaluations, the Provider may request a
variance from this requirement from the Board.

 

9. STUDENT SUSPENSION

 

(a) Under no circumstances shall a Provider discharge a student from the
provision of special services or programs and/or SEIT services, pursuant to this
Agreement, except upon express consent of the Board and in compliance with all
applicable laws and regulations.

 



11

 

 

(b)  Student Suspension: The suspension of preschool students with disabilities
shall be governed by applicable federal, state and local laws and regulations
governing the discipline of students with disabilities and the Provider
represents that it has in current force and effect a disciplinary policy and
disciplinary procedures that conform to the requirements of those laws and
regulations including but not limited to Education Law §3214 and Part 201 of the
Commissioner's Regulations. (This section shall not apply to children excluded
from attendance due to lack of age-appropriate immunizations, for which the
Provider shall follow the procedures in paragraph 21.)

 

(I) The Provider shall cooperate with the Board with respect to the conduct of
any CPSE review meetings, manifestation determinations or impartial hearings
regarding disciplinary matters. Such cooperation shall include but not be
limited to the following: (1) consultation with the appropriate representatives
of the Board; and (2) after such consultation, provision of a staff member with
either direct knowledge of the student, or sufficient knowledge of same, such
that the staff member will able to effectively participate in the CPSE review
meeting, manifestation determination or impartial hearing.

 

9A. VOLUNTARY WITHDRAWAL/DISCHARGE

 

(a)  Voluntary Withdrawal: When a student is voluntarily withdrawn from the
Provider school, for any reason by the parent or person in parental relation,
the Provider shall notify the NPSP and the CPSE in writing, by regular mail,
within five (5)  days of such withdrawal. Said notification shall include a
statement signed by the parent setting forth the reason for the withdrawal where
possible

 

(b)  Discharge: If, after due diligence, the Provider is unable to obtain
information regarding the student's absence/failure to establish enrollment, the
Provider shall submit a Request for Determination Regarding Student
Status/Notification Regarding Student Absence Without Establishing A Legal
Absence Form (RDNA) in such form and manner as shall be specified by the CPSE,
signed by the Provider, setting forth the reason for the student's absence
without establishing a legal absence /failure to establish enrollment, if known,
and the attempts which had been made to obtain the information regarding the
student's absence without establishing a legal absence/failure to establish
enrollment. Upon receipt of such RDNA the CPSE will confirm the date of
discharge. In any event the Provider shall not be entitled to receive payment
for the provision of special education services or programs for the portion of
the school year after which such Board confirmed discharge occurs per the RDNA
and shall reimburse the Board for any advance payments received for the portion
of the school year occurring after the withdrawal/discharge. In addition
Provider shall simultaneously notify the Office of Pupil Transportation (OPT) of
said withdrawal/discharge.

 

10. ANNUAL CERTIFIED FINANCIAL STATEMENTS



 

AUDITS

 

(a)  Consolidated Fiscal Reports

 



12

 

 

(1) The Consolidated Fiscal Report ("CFR") and certified financial statements,
including attachments, that the Provider is required to submit to the SED
pursuant to §200.9 of the Commissioner's Regulations, regarding its provision of
services under the Agreement shall be simultaneously submitted to the OAG.
Additionally, the Provider shall notify the Board in writing of any filing
extensions granted or permitted by the SED with respect to any CFR, which notice
shall include any written documentation provided to, and by, the SED in
connection with and in confirmation of such extension(s).

 

(2) Within 30 days past the CFR filing deadline, Provider shall submit a format
specified by the OAG,the following information relative to the FTE/sessions
reported in the CFR for each program.

 

(A) the total number of students (Board plus other counties' students, if
any) in each special education program.

 

(B) the total number of Board students that were enrolled in each special
education program. (Note: This number may be the same as the total number of
students reported in (A) above, if the Provider enrolls only Board students);
and

 

(C) student-specific enrollment information for each Board student (student's
name, OSID number, SED program code); and

 

(D)   the equated full-time equivalent enrollment or sessions (in the case of
SEIT program) for each Board student and separately, the aggregate equated full
time equivalent enrollment/sessions for other counties (if any) per program.

 

(3) The FTE/sessions information submitted to the OAG in compliance with the
above will be reviewed by the Board and compared with the FTE/sessions that were
reported in the Revised Student Roster and upon which a final Reconciliation
Report was issued by NPSP for the same school year. (See paragraph 4(b)(2)(C),
above). Pursuant to its agreement with the SED, in the event that a discrepancy
between the reported numbers is identified, the Board will forward that
information to the SED for its consideration in setting the tuition rate.

 

(4) Notwithstanding anything to the contrary in this document, if the Provider
fails to submit any CFR with attachments and/or related FTE disclosure referred
to in (2)(A)- (D) above, to the Board (OAG) and SED, in accordance with the
provisions of this paragraph 10:

 

(A) The Provider's failure to submit the required CFR shall entitle the Board to
suspend payments upon written notice to the Provider by the Board through the
OAG that the CFR is past due and must be submitted within the time stated in the
written notice.

 

(B) The Provider's failure to use good faith to rectify the situation within a
reasonable period of time following the suspension of payments shall be deemed
to be a material breach of the Agreement, for which the Board shall provide a
ten (10) calendar day notice of termination. Such termination shall be governed
by the procedures set forth at paragraph 6(a)(3) of this Agreement.

 

(b)  Audits and Contract Compliance Review

 

(1)   The Board, the City Comptroller, the SED and the State Comptroller, or
their authorized representative(s), shall have the right to conduct a fiscal
audit pursuant to Education Law §4410(11)(c) and/or a contract compliance review
of the Provider. Access to property, personnel and records, subject to student
confidentiality requirements, related to the Provider's approved programs and
services shall be provided during an audit or contract compliance review. Access
applies to records of all direct and indirect program costs charged to approved
programs and services, including all records maintained by the Provider
necessary to substantiate the information contained in the CFR. If costs charged
to the approved programs or services were shared with other programs, whether
public or private, the Board reserves the right to review records evidencing
total costs and the basis for the allocation among programs. Providers are
required to submit upon request records pertaining to the all costs, whether
allocated or otherwise, including, but not limited to general ledgers, invoices,
bills, cancelled checks and bank statements, payroll and service records, tax
forms and filings, leases, mortgages, agreements, loan documents and credit
transactions. The parties acknowledge that tuition rates and adjustments to
tuition rates are set by SED.

 



13

 

 

(2)   The Board may conduct a fiscal audit pursuant to an audit program and plan
approved by the Commissioner and/or a contract compliance review of the
Provider's enrollment, attendance and other school records, subject to student
confidentially requirements, that document the provision of Services hereunder,
and financial statements or tax returns with regard to the allowable costs and
expenses either allocable or directly chargeable to the services to be provided
hereunder. If an audit is conducted pursuant to Education Law §4410(11)(c) it
shall be conducted in conformance with generally accepted auditing standards. In
conducting its audits or reviews, the Board may make site visits at any time
without prior notice, provided that the visiting Board personnel first report to
the Provider site office and make their presence known. It is understood that
such visits may take place whether or not the Director of the Provider is
present and available.

 

(3)  In connection with such examinations or audits, all financial statements
CFRs and other accounting and/or fiscal records, required by the SED to
determine the tuition rate, for Special Classes, Special Classes in Integrated
Settings or SEIT Services, and/or reimbursement rate(s) for individual
evaluations, allowed by the Commissioner and approved by the Director of the
Budget, shall also be submitted by the Provider to the OAG. The Provider shall
annex any additional information reasonably required by the Board hereunder,
certified by either the Provider's chief financial officer, to the statements
and records submitted to the SED. Upon request, the Provider shall provide the
OAG with any requested records by registered or certified mail, return receipt
requested.

 

(4)  Audits and reviews shall be conducted pursuant to the applicable
reimbursable cost manual that has been approved by the Commissioner for the time
period being reviewed. Nothing in this paragraph 10 shall require the Board to
conduct any audit or contract compliance review.

 

(5) It is agreed that if, upon post school year audit, either conducted or
approved by the SED, Provider's tuition rate for the affected school year(s) is
adjusted upward by the SED, the Board shall retroactively adjust payments in
accordance with the provisions set forth in subdivision 4(c)(2)(C) and pay the
Provider the difference between the post audit tuition rate and the tuition rate
paid by the Board for the affected school year(s) , less any prior or current
year adjustment(s).

 

(6) It is further agreed that if, upon post school year audit, either conducted
or approved by the SED, Provider's tuition rate for the affected school
year(s) is adjusted downward by the SED, the Board shall retroactively adjust
payments in accordance with paragraph 4(c)(2)(B) and recoup from the Provider
the difference between the tuition rate paid by the Board for the affected
school year(s) and the tuition rate set by the SED post audit, less any prior or
current adjustments.

 

(7) The obligations of the parties to make any additional payments, adjust any
payments, or recoup any funds expended, relative to any school year for which
the Agreement is in effect, as determined by the conduct of an audit shall be
subject to the following conditions.

 

(A)  Any amounts due the Provider for Services rendered, for which the Provider
has provided supporting documentation that is verifiable in accordance with the
terms and conditions of the Agreement, shall remain an obligation of the Board
that survives the Agreement.

 

(B)  Under no circumstances shall the Board have any obligation to make any
payment, or adjust previous payment, and no obligation shall be imposed upon the
Board to make any payment or adjust any previous payment, for any Services
rendered for which the Provider, for any reason whatsoever, has not provided
supporting documentation that is verifiable in accordance with the provisions of
the Agreement.

 

(C)  Any amounts due to the Board relative to any school year for which the
Agreement is in effect, following the completion of all adjustments, and/or as
may be determined by the conduct of such an audit, shall remain an obligation of
the Provider and/or its successors in interest which survives the Agreement.

 



14

 

 

(D)  Payments to the Provider made pursuant to the Agreement shall be utilized
solely for those direct and indirect expenses as are attributable to the
Services to be provided by the Provider hereunder.

 

(c)   Where Federal, State or city agencies are involved in funding programs
operated by the Provider, the Provider shall:

 

(1) notify the OAG of the existence of, as of the date of the Provider's
execution of this Agreement, and/or the initiation of after the such date of
execution, any audits (financial or programmatic) commenced by any such agencies
during the operation of the Agreement and/or any extensions thereof that pertain
to either the Provider's provision of services pursuant to §4410 of Article 89,
or the provision of any other programs located in the facilities in which the
§4410 services are provided; and

 

(2) furnish the OAG and the City Comptroller copies any final audit reports
issued as a result of any audit described above in subdivision (c)(1).

 

(d)  The rights afforded and the obligations imposed upon the parties under this
paragraph 10 shall survive the Agreement.

 

11. RETENTION OF RECORDS

 

(a) Except as otherwise directed by the Board or otherwise required by
applicable laws, rules or regulations, the Provider shall retain all books and
records required hereunder, for the time periods hereinafter prescribed,
including, without limitation the following:

 

(i)        all cost and accounting records and enrollment/attendance records
shall be retained for seven (7) years after the end of the reporting year.
Information relating to the acquisition of fixed assets, equipment, land or
building improvements and any related financing arrangements and grants must be
retained as long as the facility is used by any educational program the Provider
operates if this period exceeds seven years as required by Commissioner's
Regulations Part 200.9(d)(3);

 

(ii)       staff records and employee certifications shall be retained for nine
(9) years after the end of the Term of the Agreement, or until nine (9) years
after the termination of the Agreement and may be maintained electronically to
the extent permitted by federal law;

 

(iii)      staff (pedagogical and non-pedagogical) attendance, service and time
records shall be retained for nine (9) years after the end of the Term of the
Agreement, or until nine (9) years after the termination of the Agreement;

 

(iv)       IEPs individual student files and student health, clinical, education
and attendance records shall be retained in the manner prescribed by Schedule
ED-1 (Appendix I of Title 8 of the Codes, Rules, and Regulations of the State of
New York).

 

Subject to applicable laws and regulations governing the confidentiality of
student records, the Provider shall make all books and records available to the
Board, the SED, the State Comptroller, and the City Comptroller, or their
authorized representatives, for review and audit and desk review pursuant to
Section 10 of this Agreement, at such times during business hours as they may
request. In a review or audit conducted by the Board and upon request, the Board
shall provide written verification that the individuals requesting books and
records are in fact Board authorized representatives.

 

(b)  At the conclusion of the required retention period, or no later than ninety
(90) days prior to the Provider's cessation of operations, the Provider shall
contact the: CBST for instructions regarding the disposition of all student
records; and the OAG for instructions regarding the disposition of financial and
all other records.

 



15

 

 

12. SITE VISITS

 

Nothing in this Agreement shall limit the authority of the Board, through its
CPSE, to conduct on- site observations of student performance for the purpose of
initial or subsequent determination of services and placement required pursuant
to applicable law and regulation. Such visit(s) may be made at any time without
prior notice, provided that the visiting Board personnel first report to the
Provider site office and make their presence known. It is understood that such
visits may take place whether or not the Director of the provider is present and
available.

 

13. FACILITIES

 

(a)  Modification of a Facility

 

If Provider operates, by ownership or by lease, a facility in which the Provider
furnishes special class, special class in integrated settings, or SEIT services
hereunder, the Provider shall comply with the requirements and timelines of the
Commissioner's regulations in regard to: any major modification of a facility,
structural addition to a facility, or change in the Certificate of Occupancy of
a facility. If the modification, structural addition or change was for the
purpose of a programmatic change for any of the services under this contract
provided at the facility, the Provider shall promptly notify CBST when program
approval has been issued by the SED.

 

(b) Relocation to New Facility

 

If a Provider plans to relocate any services under this contract to a new
facility, the Provider shall:

 

(1)  notify CBST and the Office of Pupil Transportation ("OPT') of the general
location of the planned change, specifically whether the planned relocation will
be within the same school district and/or within the same borough;

 

(2)  comply with all Commissioner's regulations regarding relocation, such as
facility approval, program approval, building permits, Certificate of Occupancy,
and similar regulatory requirements;

 

(3)  notify CBST, at the earliest known time, of the anticipated transition
timeframe, and plan cooperatively with CBST for any changes in children's IEPs,
program recommendations, or transportation approvals, which may be necessary,
upon receipt of final program and/or facility approvals from the SED, promptly
notify CBST.

 

(4)  upon receipt of final program and/or facility approvals from SED, promptly
notify CBST

 

(5)  notify OPT of location, schedule of service hours and half day schedules.

 

16

 



 

(c) Fire Drills

 

The Provider shall develop and maintain on site the fire drill evacuation
procedures to be used during the school year. These plans shall also be
submitted for approval to the local Fire Department station responsible for the
area in which the Preschool or program site is located, and the Provider shall
request an annual fire inspection. Fire Department approvals shall also be
maintained on site. The plan shall include the specific responsibilities of
staff in fire evacuation procedures and shall be updated, if necessary, if roles
change or the population served by the Provider changes. Said submitted plans or
updates, as applicable, shall be available on site by November 1, of each school
year that the Agreement is in effect. Fire drill and evacuation procedures are
to be posted in all classrooms and instructional rooms. During each school year,
the Provider shall conduct, at least, the minimum number of fire drills required
by applicable State and local laws and regulations. Two (2) fire extinguishers
are to be located on each floor of a preschool structure and shall be inspected
two (2) times per year. One (1) smoke detector for every six (6) classes shall
be located on each floor of a preschool structure and shall be installed in
hallways, with a minimum of one (1) smoke detector per floor.

 

(d) Asbestos Abatement

 

(1)  The Provider represents that it is in compliance with all applicable
federal, state and local laws or regulations regarding the inspection for,
containment and removal of asbestos containing materials located on the premises
of the Provider which is under the control of the Provider (as either owner or
lesser, in whole or part) which may pose an imminent danger to any students.

 

(2)    If upon review of any written reports, plans or other documentation,
previously provided to the Board, pursuant to a prior Agreement between the
Board and the Preschool, the Board determines that an issue exists regarding the
Provider's representation made in subparagraph 13(d)(1), the Board shall
immediately notify the Provider of such issue by certified mail, return receipt
requested. Upon receipt of such notice, the Provider shall immediately undertake
all necessary steps to achieve or remain in compliance with the representation
made in subparagraph 13(d)(1), such that no student is exposed to any imminent
dangerous conditions.

 

(3) A Provider that operates a facility wherein the Provider furnishes
individual valuations hereunder shall comply with subparagraph 13(d) above.

 

14. ATTENDANCE RECORDS

 

(a)   This paragraph 14 shall apply only where the Provider furnishes special
services or programs and/or SEIT services. The Provider's failure to comply with
any of its terms and conditions shall entitle the Board to suspend the
processing of payments hereunder and/or constitute a material breach of the
Agreement.

 

(1)   If the Board determines that the Provider has failed to comply with any of
the provisions of this paragraph 14, the Board shall notify the Provider in
writing of such failure and advise the Provider that it must rectify the failure
within the time stated in the notice. The Provider's failure to rectify the
failure within the stated time shall entitle the Board to suspend payments.

 

(2)  The Provider's failure to use good faith to rectify the situation within a
reasonable period of time following the suspension of payments shall be deemed
to be a material breach of the Agreement, and the Board shall provide notice of
termination of the Agreement in accordance with the procedures set forth in
paragraph 6.

 



17

 

 

(b)  Register of Attendance

 

(1)  The Provider shall keep an accurate record of the attendance and absence of
each enrolled student. The record of each student's attendance and/or absence
shall be entered by the Provider on a daily basis in a register of attendance in
a manner supplied and or approved by the Board. The register of attendance shall
set forth at least the following for each student: full name; date of birth.
Attendance is to be recorded and maintained in a manner that does not violate
individual student confidentiality.

 

(2)   The administrator of the Provider shall designate a teacher or other
appropriate employee to supervise the keeping of the register of attendance.

 

(3)  The register of attendance is a business record that shall be verified by
the oath or affirmation of the person making the entries in the register of
attendance. The register of attendance must be maintained at the site and made
available to the Board immediately upon request.

 

(4)  The CMR (see subparagraphs (c) and (d) below) also require the Provider to
certify that the Provider is maintaining an accurate daily register of
attendance.

 

(c) Report of Monthly Enrollment

 

The Provider shall document and maintain on site the attendance of each approved
student during each calendar month, or part thereof,that the Agreement is in
effect. Such documentation shall be in a manner and format that has been
previously supplied and/or approved by the Board.

 

(1) The Provider shall submit cumulative enrollment information for each child
to the NPSP (by no later than the tenth (10) calendar day of the subsequent
calendar month) via an electronic CMR.

 

(2)  If the authorization or enrollment information on the roster is incorrect
as to any child, the Provider will enter and submit corrections, with the
appropriate documentation maintained on site and available to NPSP if required.

 

(3) If an approved child's "first attend" enrollment date has not been indicated
on electronic CMR within two (2) months of the authorization date for
commencement of services, the student will be presumed not to have established
an enrollment at the Provider and tuition payments for the child will be
suspended pending documentation of an established enrollment period.

 

(d)  Establishment of Period of Enrollment

 

(1)  The Provider shall establish each approved student's actual period of
enrollment by recording the student's first and last dates of attendance, or
legal absence.

 

(2)  The Provider shall clearly document any claimed legal absence, with respect
to the first and/or last date(s) of attendance, in the student's attendance
record, by:

 

(A)   Maintaining on file a parent provided note or physician's note which
states the claimed legal absence and the applicable dates of absence; or

 

(B)   Recording the claimed legal absence along with the basis of the Provider's
information supporting the claimed legal absence in a manner and format required
by the Board, and shall make a copy of such individual student records available
to the OAG, upon request or in the course of an audit of the Provider's records.
Provider shall maintain originals of all records referred to in this section.

 



18

 

 

(e) Student Absence

 

(1)  If an approved student who has been placed with the Provider and who has
not yet established an enrollment period at the Provider fails to attend within
five (5) consecutive days, or SEIT service sessions, from the Board's approved
authorization date for the student's placement, the Provider shall contact the
parent to ascertain the reason for the absence. If the Provider is unable to
establish that the student has been legally absent, the Provider shall notify
the CPSE by submitting the RDNA form (Current version of the RDNA form annexed
hereto as Attachment C and made a part hereof). The student's attendance record
shall indicate that contact was made or attempted, the means used, the reason
for said absence (if known), and its anticipated duration (if known). The
attendance record shall clearly identify the name and title of the Provider
employee recording such entry. Within ten (10) days of the receipt of the RDNA
form, the CPSE shall advise the Provider, as to whether that student's placement
may be terminated.

 

(2)  If a student who has already established a period of enrollment is absent,
at any time during the course of the school year, for a period of five
(5) consecutive days, or SEIT service sessions, the Provider shall contact the
student's parent in order to ascertain the reason for such absence. The
student's attendance record shall indicate that contact was made or attempted,
the means used, the reason for said absence (if known), and its anticipated
duration (if known). The attendance record shall clearly identify the name and
title of the Provider employee recording such entry. If the Provider is unable
to contact the parent, establish that the student has been legally absent, it
shall notify the CPSE by submitting the RDNA form. Within ten (10) calendar days
of the receipt of the RDNA form, the CPSE shall direct the Provider to retain
the student on register as enrolled and notify the CPSE by a date certain if the
student's absence/enrollment status has not changed by that time. If the CPSE
advises the Provider that the student's placement may be terminated the Provider
may make the placement available for the placement of another student to be
referred.

 

(3) Where the student's period of enrollment is established by reason of a legal
absence specified in subdivision 14(g)(1)(A) or (G) below, and the student does
not actually attend at any time within twenty (20) days of the authorization
date for the commencement of services, the Provider shall contact the student's
parent and ascertain the continued existence and application of the claimed
legal absence. The attendance record shall clearly identify the name and title
of the Provider employee recording such entry. The Provider shall thereafter
promptly notify the CPSE, by submitting the RDNA form, of its ability to either
verify or not verify the continued existence of the legal absence. Within ten
(10) days of the receipt of the RDNA form, the CPSE shall advise the Provider
whether the student shall be discharged or retained as enrolled and further
direct the Provider to notify the CPSE by a date certain whether there has been
a change in the student's absence/enrollment status. In the event that the CPSE
advises the Provider that the student's placement may be terminated, the
Provider may make the placement available for the placement of another student
to be referred.

 

(f) Legal Absence

 

(1)  "Legally Absent" or "Legal Absence" as defined by §175.6 of the
Commissioner's Regulations shall be qualified as follows.

 

(A)  Personal illness or hospitalization. The Provider shall document the fact
of twenty (20) consecutive school days of illness or hospitalization in the
student's individual file by a physician's note or documentation of
hospitalization. Such physician's notes or documentation of hospitalization
shall reflect or state the exact time period of the student's absence from the
special services or programs provided by the Provider.

 

(B)  Illness in the family preventing the physical preparation of the students
for the provision of special services or programs, there being no other person
living in the student's home capable of assuming the duties of the person who
was ill. This type of absence shall be limited to two (2) scheduled school days
and/or SEIT sessions per term.

 

(C)   Death in the immediate family. Such absences shall be limited to five (5)
Consecutive scheduled school days and/or SEIT sessions.

 

(D)  Religious observances.

 

(E)  Unusually severe weather.

 



19

 

 

(F)  Stoppage of transportation outside of the control of the Provider.

 

(G) OPT's failure to timely commence transportation services. Provided that the
Provider has notified the CPSE of the Department's failure to timely commence
transportation of a student to his/her recommended placement in accordance with
the SOPM, the student's absence from that placement for reason of such failure
shall be considered a legal absence as follows. (I) Where a student's approved
authorization date to attend has been deferred to the start of the Provider's
July or September term, and such attendance is pursuant to an IEP developed at
least thirty (30) calendar days prior to the start of such term, the student
shall be deemed legally absent as of the second day of the term. (II) In all
other instances, the student shall be deemed legally absent as of the sixth
(6th) day following the date on which the authorization letter was issued, or
the approved authorization date to attend, whichever is later.

 

(H)  Such other reasons as may be approved by the Commissioner.

 

(g) School Calendars

 

(1)       The Provider shall submit, as soon as possible but not later than the
beginning of the school year, to NPSP and OPT a calendar, in a manner and format
that has been previously supplied and/or approved by the Board, specifying at
least: (A) thirty (30) instruction days during the period of July 1 through
August 31 for the July-August portion of the school year (if the Provider
operates a twelve month program); (B) one hundred eighty (180) instructional
days during the period September 1 through June 30 for the September- June
portion of the school year; and (C) the times each daily school session begins
and ends or hours of SEIT services. Subsequent calendars shall be submitted in
accordance with the Board's written directive from NPSP .

 

(2)  The scheduling of instructional days shall be in accordance with §3604 of
the New York State Education Law. For the purposes of this Agreement, an
instructional day shall be defined as a school day of the minimum number of
hours required by the applicable Commissioner's Regulations.

 

(3)  The Provider's calendar shall have the same number of school days for any
of the special services or programs provided pursuant to this Agreement.

 

15. INDIVIDUAL STUDENT FILES

 

(a)   The Provider shall maintain an individual file for each student. This file
shall contain a complete and current record of all aspects of the Services that
the student has received, or is currently receiving. Such file shall include,
without limitation, copies of all IEPs, the student's related service card,
periodic progress reports reflecting the periodic progress attained in achieving
short-term objectives and annual goals, all CPSE provided clinical and
educational data, and other contacts as required by paragraph 16 (including all
individualized notices provided by the Provider to parents in accordance with
applicable laws or regulations, and the SOPM), attendance, and any health
records that may be in the Provider's possession (excepting records governed by
paragraph 11 of the Agreement), as well as any and all documentation prepared
and maintained by the Provider with respect to special services or programs paid
by or reimbursed through Medicaid in accordance with paragraph 5 of the
Agreement. The Provider shall document its attempts to obtain such records and
documentation from the CPSE. Said file shall be available for review, subject to
applicable law and regulations governing the confidentiality of student records,
at the Provider during school hours by representatives of the Board and/or the
SED. Such portion of the file that is specifically related to the provision of
special programs or services that are paid by or reimbursed through Medicaid
shall be made available for review, subject to applicable law and regulations
governing the confidentiality of student records, at the Provider during school
hours by representatives of the SDOH.

 

(b)  Where the Provider furnishes services under either Attachments A or B, the
Provider shall mail notices to the parents of all such students, in their native
language if possible, by no later than December 1 of each school year that the
Agreement is in effect, apprising them of their right to review all student
records relating to their own child that are maintained by the Provider.

 



20

 

 

(c)  Providers must maintain an emergency home contact form for each student
including the full name; date of birth; full names of parent(s); phone number,
if any; address; and emergency contacts.

 

(d)  The retention of individual student files is governed by the terms of
paragraph 11 of the Agreement.

 

16. PERIODIC EDUCATIONAL AND RELATED SERVICE PROGRESS REPORTS

 

(1) This paragraph shall apply where the Provider furnishes special services or
programs (with or without related services) and/or SEIT services hereunder.
Reports for each student shall be maintained in the manner and for the duration
required in paragraph 11.

 

(a) Frequency of Reports

 

Unless a greater number is required by a child's IEP, the Provider shall provide
three (3) reports of progress per year for preschool students receiving 10
months special education services and four (4)  reports of progress per year for
preschool students receiving 12 month special education services as required
under the terms of the Regulations of the Commissioner of Education, Part 200,
section 200.4 (d)(2)(iii)(c). Further, a "final" progress report is required if
the student is discharged/terminated from service more than thirty (30)  days
after the most recent progress report or more than thirty (30) days of service
if the students period of enrollment was not long enough to have required a
first progress report .

 

(b) Content of Reports

 

Progress reports must contain, at a minimum:

 

(i)    a review of the educational/related service(s) IEP goals and objectives
and the student's current levels of performance in achieving the goals;

 

(ii)     a review of the educational/related service(s)  to which the report
pertains, including a description of the student's response to the service
and/or current levels of performance;

 

(iii)    the extent to which progress is sufficient to enable the child to
achieve the annual goals and the extent to which that progress is sufficient to
enable the student to achieve the goals by the by the end of the IEP period; and

 

(iv) Suggested modifications to the duration and frequency of
educational/related service(s), if any, and recommended changes to goals and
objectives, if any.

 

(c)  Distribution of Reports

 

Progress reports shall be distributed:

 

(i) to the child's parents; and

 

(ii) to the CPSE upon its request; and

 

(iii) not less than thirty (30) calendar days prior to a student's IEP review,
the Provider shall forward to the appropriate CPSE the most recent
educational/related service(s)reports from all teachers and related service
providers for the student, for the purposes of the student's annual review.

 



21

 

 

(2)  With respect to all students who are pending withdrawal or discharge from
the Provider by reason of their attainment of age eligibility to attend the
public schools in accordance with §3202 of the Education Law, by no later than
April 1 or such earlier date as may be requested by the CSE, the Provider shall
forward to the appropriate CSE the most recent progress report for each student
and any additional reports specifically requested by the CSE and already in the
student's files pursuant to this Agreement.

 

(3)  Nothing stated in this paragraph 16 shall require the Provider to conduct
any re-evaluations or re-testing procedures for the students covered in
subparagraph 16(c)(2) above or to submit draft goals and objectives beyond those
already stated in the student's most recent progress report provided under this
subparagraph, draft IEPs, or new medical prescriptions as may be required by the
CSE for their review of the student's educational needs.

 

17. OTHER REPORTS

 

(a)  The Provider shall furnish any additional data and reports, including, but
not limited to, SED submissions, as the Chancellor deems to be related to the
performance of the Agreement, upon request of the Chancellor. The Provider shall
be given a reasonable time to respond to such requests.

 

(b)  Upon request, the Provider shall advise the Board in writing of the number
of Provider seats approved by SED and the number of vacancies. The Provider
shall notify CBST of SED variances of class size required and/or potential
vacancies and arrange to review CPSE cases of students from preschool non-public
school (PN) waiting list. Upon review of student case material, the Provider
shall inform CPSE if it can accept students on the waiting list.

 

(c)   In addition pursuant to the Commissioner's Regulations, parents shall be
regularly informed of their child's progress toward annual goals and the extent
to which that progress is sufficient to enable the child to achieve the goals by
the end of the school year, by distribution to the parent of each educational/
related service(s) report.

 

(d)  The Provider shall:

 

(i)  prepare and maintain incident reports for all school related crimes and
incidents and injuries resulting from such crimes and incidents;

 

(ii) report child abuse as required by state law and report all school related
crimes to the police department; and

 

(iii) report all school related crimes and all serious non-criminal and/or
serious medical incidents, and all allegations of corporal punishment committed
against a student while in the care, custody and control of the Provider to the
Board Emergency Information Center (EIC) at 718-935-3210 (operator or
voicemail); or by fax (718) 935-5720; or by e-mail to EIC@schools.nyc.gov
immediately but in any event within twenty-four (24) hours of occurrence.
Provider shall cooperate with the Board in any investigation of said allegation
or incident. This reporting obligation is in addition to any other reporting
obligations Provider may have under law.

 

18. COMPLIANCE WITH LAW

 

(a)  The Agreement, and the Provider's provision of all Services hereunder,
shall be subject to all applicable federal, state and city laws and regulations,
and all applicable orders of federal and state courts, including, but not
limited to The Individuals with Disabilities Education Act, Article 89, The
Family Education and Privacy Rights Act, The Americans with Disabilities Act,
and §504 of the Rehabilitation Act of 1973, and all state guidelines governing
the provision of special programs or services to preschool students with
disabilities.

 



22

 

 

(b)  The Board reserves the right to amend the Agreement, as may be necessary,
in order to comply with any change in, and ensure the provision of appropriate
Services in accordance with, all applicable laws, regulations and guidelines
governing the operation of the Agreement and/or the provision of the Services
required herein. Such amendment is subject to the approval of the Commissioner.

 

19. MEDIATION AND IMPARTIAL HEARINGS

 

(a)  If a mediation proceeding or impartial hearing is conducted, pursuant to
Article 89 or any other applicable law, rule or regulation, with respect to any
student for whom the Provider has provided Services pursuant to the Agreement,
the Provider shall cooperate with the representatives of the Board assigned to
conduct the mediation or impartial hearing. Such cooperation shall include but
not be limited to the following: (1) consultation with the appropriate
representatives of the Board; and (2) after such consultation, provision of a
witness or witnesses with either direct knowledge of the student, or sufficient
knowledge of same, such that the witness or witnesses will be able to
effectively participate in the mediation proceeding or impartial hearing.

 

(b) In the event that proceedings described in the preceding subparagraph
continue beyond the mediation or impartial hearing level, the Provider shall
continue to cooperate with representatives of the Board on the same terms as
stated in such preceding subparagraph until the final resolution of the matter.

 

20. CONFIDENTIAL HIV-RELATED INFORMATION

 

(a)  The Provider, its agents and employees, shall strictly comply with all
applicable regulations of the Chancellor to maintain the confidentiality of all
HIV-related information in the manner described for Board employees and as
prescribed by applicable law and regulation.

 

(b)  The Provider shall comply with the Infection Control Policies and
Procedures of the Board and in such manner as may be appropriate for the
educational setting and consistent with Article 27-F of the New York State
Public Health Law or such other state or city regulation as may become
applicable.

 

21. IMMUNIZATIONS and MEDICAL EXAMINATIONS

 

(a)   If a student who has failed to obtain any immunizations required by
applicable laws and regulations is referred to the Provider by the CPSE for the
provision of special services or programs, the Provider shall not enroll the
student. However, the Provider shall not deny the enrollment of students
referred by the CPSE solely on the basis that they have been exempted from said
immunization requirements by reason of the application of §2164(8) or
§2184(9) of the New York State Public Health Law.

 

(b)  In the event that a student who has established an enrollment fails to
furnish an annual medical examination as may be required by the New York City
Department of Health for continued attendance at school, the Provider shall
contact the family both in writing and whenever possible verbally, and make
every reasonable attempt to induce the family to have the required medical
examination completed. If the family continues to fail to furnish the required
medical examination, the Provider shall promptly notify the CPSE that the
student must be excluded. Within ten (10) days of the receipt of such notice,
the CPSE shall advise the Provider whether the student shall be discharged. Such
notice and advice shall be in accordance with the SOPM.

 

(c)  When necessary, the Provider shall refer all issues involving a student's
enrollment arising under subparagraphs (21)(a) and (b) to the CBST for possible
resolution.

 

(d)  The Provider its agents and employees, shall strictly comply with all
applicable provisions of the New York State Public Health Law and applicable
Chancellor's Regulation as same may be amended from time to time.

 



23

 

 

22. INCORPORATION OF AND COMPLIANCE WITH SOPM

 

The Provider shall comply with all applicable terms of the SOPM, which is
available at
http://schools.nyc.gov/Parents/Essentials/Speciai+Education/Documents.htm.
However, with respect to any amendment made to the SOPM, and any memoranda or
publication issued in explanation or clarification thereof, after the date upon
which the Agreement is executed by the Provider, absent the agreement of the
Provider and the Board, the Provider shall not be required to comply with any
amendments that impose financial obligations upon the Provider that are not
otherwise imposed upon the Provider pursuant to the terms of Article 89 or Parts
175 and 200 of Commissioner's Regulations.

 

23. NOTICE

 

(a)  Unless otherwise specified herein, any notices, notifications or
communications between the parties, that are required to be provided under this
Agreement, (hereafter described as "Notice" or "Notices") shall be given in
writing, by postage pre-paid registered or certified mail, return receipt
requested, or by overnight delivery by Federal Express or other reputable
courier service.

 

(b)      (1)  Where it is specified that notice is to be given to the "Board",
the Provider shall give notice to the Board at the following address:

 

Deputy Superintendent, New York City Board of Education

Office of Special Education Initiatives

52 Chambers Street, Room 220

New York, N.Y. 10007

 

(2)  Where it is specified in the Agreement that notice is to be given to a
particular office of the Board, the Provider shall give notice to that office.

 

(c)  Unless otherwise specified in accordance with paragraph 28(d), notice to
the Provider shall be given at the address first set forth above.

 

24. INCORPORATION OF ATTACHMENTS AND APPENDICES ORDER OF GOVERNANCE

 

(a)   The indicated Attachments are incorporated into and made part of the
Agreement (as applicable). Provided, however, an Attachment shall not be
incorporated into and made part of the Agreement in the absence of the
Commissioner's approval, in accordance with Article 89, of the Provider's
provision of the Services described in the Attachment.

 

Attachment Attachment Title

 

A Special Classes and Special Classes in Integrated Settings

 

B Special Education Itinerant Services for Preschool Students With

Disabilities

 

C Individual Evaluations for Preschool Students with Disabilities

 

(b)  Except as provided below. 1he provisions of the following documents are
incorporated herein and made part of the Agreement: 1) The SOPM (current version
located at
http://schools.nyc.gov/Parents/Essentials/Speciai+Education/Documents.htm ) and
2)  The Board's Standard Terms and Conditions (except for paragraphs 13, 16, 22,
23, 25.3(b), 25.4 and 25.7). Paragraph 12 of the Terms & Conditions is modified
to permit Non-Reimbursable Expenses only to the extent that they are included in
the tuition rate set by SED. Paragraph 27 of the Terms and Conditions is
modified to the extent that any requests for assignments are further subject to
Education Law §4410. The Terms and Conditions are attached hereto as Appendix A.

 



24

 

 

(c)  In the event of a conflict between this document, Appendix A and the SOPM,
the following shall be the order of governance shall prevail. First, the
Agreement and any Attachments, then Appendix A, and then the SOPM.

 

25. CO-OPERATIVE PLANNING

 

(a)  In order to: assure the provision of coordinated services to best meet the
needs of students and to aid in reducing existing waiting lists; foster sharing
of information about new instructional techniques, equipment, and devices;
assure improved mechanisms to avoid necessary administrative problems or delays
in payment for services; the Board and the Provider agree as follows:

 

(1)  The Board agrees to meet, upon request, with representatives of the
Provider and other providers furnishing contracted for Services to preschool
students with disabilities.

 

(2)  The Provider agrees to attend all mandated conferences or workshops
convened by the Board during the course of the school year which shall not
exceed three (3) times per year. It is agreed that nothing in the Agreement
obligates the Board to hold any minimum number of such conferences.

 

(3)  The Board shall provide to the representatives of the Providers and
approved Providers at any such meetings, conferences or workshops, or directly
to the Provider by periodic mailings, copies of all applicable official
regulations, circulars, guidelines, policy statements or other documents.

 

(4)    Copies of the Providers' written requests for approval of the
Commissioner (including supporting documentation), for items covered in the
Commissioner's Regulations and/or SED policy statements and guidelines,
including, but not limited to, acquisition of new facilities, purchase of
equipment, changes in staffing curriculum or levels of service, shall be
submitted to CBST.

 

26. SECURITY CLEARANCE AND HEALTH CLEARANCE

 

A        SECURITY CLEARANCE.

 

(a)       (1) The Provider agrees that its principals, staff members, employees
and independent contractors (hereinafter "personnel") engaged in the performance
of the Agreement shall be subject to security clearance procedures administered
by the Board including, without limitation, fingerprint checks and compliance
with the DOE's personnel eligibility tracking system, "PETS", a web-based
database. Provider shall provide a complete and updated roster of all staff and
consultants providing direct and indirect services to students and shall list
their names, titles and whether services provided are direct or indirect. This
roster must indicate whether each person has been subjected to fingerprinting
and security clearance and if so, whether by the DOE or Department of
Investigation (DOl).

 

(A) For personnel required by law to submit to a fingerprint check conducted by
the New York City Department of Health/Department of Investigation (DOl) , the
Provider shall submit to the Board's Executive Director of the Division of Human
Resources or such other office as he/she may designate all reports, including
information regarding prior criminal records and subsequent reports of
notification of arrests of Provider's personnel received from Department of
Investigation (DOl) in response to such fingerprint check in satisfaction of
this paragraph.

 

(i)         If personnel were subject to a fingerprint check by DOl after March
19, 1999, the Provider's submission within three days to the Board's Office of
Personnel Investigation of any reports, including information regarding prior
criminal records and subsequent reports of notification of arrests of Provider's
personnel, received in response to that fingerprint check shall satisfy the
terms of this paragraph.

 



25

 

 

(ii)         If personnel were subject to fingerprint check by DOl prior to
March 19, 1999, the Provider shall ensure that such personnel are subject to an
additional fingerprint check and that reports, including information regarding
prior criminal records and subsequent reports of notification of arrests of
Provider's personnel, received from DOl are submitted to the Board's Office of
Personnel Investigation within three calendar days of receipt of such reports.

 

(B)    For all other personnel, the Provider shall ensure that personnel submit
to fingerprint check by the Board’s Office of Personnel Investigation within 30
calendar days of employment. Such personnel may not be in unsupervised contact
with children until such fingerprint check has been submitted and cleared by the
Board's Office of Personnel Investigation.

 

(C)      Provider shall require all personnel to execute a waiver authorizing
the release of any and all information received as a result of fingerprinting
from DOl or DOH to the Board. These waivers shall be kept on file by Provider
and available for inspection by the Board during the tenure of personnel and as
otherwise may be required by the record retention provisions of this Agreement.

 

(D)       Provider shall provide the name and social security number of all
staff who work at the site and who can come into contact with BOE students. This
list shall include appropriate teachers, service providers and maintenance
personnel.

 

This list shall be provided by October 1, of each year of the Term of this
Agreement except that the first such list shall be provided within 30 calendar
days after the execution of this Agreement. Thereafter the Provider shall notify
the Board of the name and social security number of any additional personnel
engaged by the Provider if such new personnel will be in contact with Board of
Education students.

 

(2)    The Provider or its personnel shall pay any costs associated with the
Board's fingerprinting of any of the Provider's personnel. The Board shall
supply the Provider with application forms for use by their personnel in
submitting for fingerprint checks. The Provider shall inform the Board of its
designated contact person for all matters related to fingerprint or other
security matters pertaining to its personnel.

 

(3)  The Board shall report to the Provider's designated contact person the
results of the security clearance procedure following fingerprinting by the
Board of Education; in the event of any future incidents which are reported to
the Board subsequent to a fingerprint check performed by the Board of Education,
the Board will report to the Provider the occurrence of such instance and the
Board's resolution of such a report. For fingerprint checks performed by the
Department of Investigation the Provider will receive information directly from
the Department of Investigation and will notify the Board in accordance with
this Section 26 paragraph (a)(1)(A)(i).

 

(4)   The Board's Office of Personnel Investigation shall determine whether any
of the Provider's personnel subject to security clearance procedures will be
denied access to students covered by the Agreement, for security reasons. It is
expressly understood that all determinations made by the Office of Personnel
Investigation with respect to the initial or continued clearance of Provider's
staff to be in contact with students placed in the Provider's facility by the
Board is final and binding upon the Provider.

 

(b)  In the event that any of the Provider's personnel are denied such access by
the Board:

 

(1)   the Board shall notify the Provider's designee and the personnel of the
specific grounds for the decision, and afford the personnel an opportunity to
present information on his or her behalf;

 

(2)  the Provider will immediately remove and bar the personnel from any contact
with the students covered by the Agreement, unless and until the decision is
reversed by the Board; and

 

(c)  The Provider's failure to comply with the terms and conditions of this
paragraph 26 shall be deemed a material breach of the Agreement.

 



26

 

 

B.       HEALTH CLEARANCE.

 

(a)      All Providers subject to the requirements of the DOH or any other
agency must comply with all applicable regulations and requirements for health
clearance for their personnel.

 

(b)       All Providers that are exempt from the requirements of DOH must
maintain for each personnel, a statement from a certified physician, based on
either a review of medical history or a medical exam, that the employee is
medically fit to perform his/her assigned duties, with or without accommodation
as construed under the Americans with Disabilities Act. Such statement shall
include a tuberculin skin test or chest x-ray and a history of immunization.

 

(c)       Health clearance records shall be kept on file and shall be
confidential. The Board may at any time, require verification from the Provider
that all required health clearance forms are on file, that they are updated as
required, and that they include the minimum requirements as described above in
subparagraph (a).

 

(d)       Provider agrees to comply with changes in Board policy regarding
health clearance screening including re-certification of health clearance.

 

27. VENDEX

 

(a)   The Provider shall submit, prior to the execution of the Agreement, a
fully completed Vendex form. Forms are available online at
http://schools.nyc.gov/Offices/DCP/. The Vendex form is incorporated into and
made part of this Agreement as if attached hereto. The Board has relied upon the
information contained in the Vendex and in the event of an omission,
misrepresentation, or false statement, the Board may terminate the Agreement
with five (5) calendar days notice and shall be entitled to a return of all
payments received by the Provider under the Agreement, if the information was
materially false or intentionally omitted. Such termination shall be governed by
the procedures set forth at paragraph 6(a)(3) of this Agreement.

 

(b)    the Provider, shall, upon execution of the Agreement, contemporaneously
submit an Affirmation in a form required by the City Comptroller. Such Affidavit
shall be deemed incorporated into and made a part of the Agreement as if fully
attached hereto.

 

(c)  Any dispute arising from the Vendex Questionnaire shall be referred to the
Chancellor or his/her designee for resolution.

 

28. MISCELLANEOUS

 

(a)  No student or parent of a student shall be required to participate in any
type of fund raising activity for the Provider.

 

(b)  No student or parent of a student shall be required to pay a fee to the
Provider for any of the Services provided by the Provider pursuant to the
Agreement. Provider must reimburse the student or parent of the student any
funds that a student or parent of a student has delivered to the Provider upon
provider's notification of BOE approval of the enrollment of the student in
Provider's program covered by this Agreement.

 

(c) Nothing stated or required by the Agreement shall be in derogation of, or
operate to abridge or alter, any rights conferred upon students or their parents
by applicable laws and regulations.

 



27

 

 

(d)   Simultaneously with the execution of this Agreement, the Provider shall
indicate to the Board the names and mailing addresses of the Provider's
personnel to whom the following types of correspondence shall be addressed:
(1) pre-printed TAD and enrollment forms; (2) student register, detail voucher
reports, and notices regarding adjustments and the adjustments process;
(3) checks in payment of services; (4) "program" correspondence and materials
regarding the implementation and management of this contract. The Board shall
ensure that correspondence of the types indicated above is, in all cases, mailed
to the individual and office indicated in the Provider's directive; the Provider
shall ensure that any changes to this correspondence directive are submitted in
writing to the appropriate office of the Board.

 

(e)  Submission of all reports and data shall be in a format prescribed by the
Board and SED and shall include electronic data submission.

 



28

 

 

(f)   SUBCONTRACTING/COLLABORATIVE AGR EEMENTS

 

1. The Provider agrees not to enter into any subcontracts or collaborative
agreements for the performance of obligations, in whole or in part, under this
Agreement unless in compliance with this section. The following arrangements
shall not be subject to the provisions of this section: 1) individual
employer-employee contracts; and 2) the engagement of individual independent
contractors who will perform Services.

 

All subcontracts and collaborative agreements shall contain provisions
specifying the following:

 

(i)that the work performed by the subcontractor must be in accordance with the
terms of this Agreement;

(ii)that nothing contained in such contract shall impair the rights of the Board
notwithstanding any arrangement, agreement or understanding to the contrary;

(iii)that the Provider's responsibilities under this Agreement are not
diminished, impaired, relieved or otherwise altered;

(iv)that nothing contained therein, or under this Agreement create any
contractual relationship between the subcontractor and the Board;

(v)the duties and obligations of each party under the collaborative agreement;

(vi)the specific consideration for which such duties and obligations are
assumed, including any monetary exchange between the parties and the basis upon
which payment will be made.

 

2. The Provider agrees that it is fully responsible to the Board for the acts
and omissions of the subcontractors and of persons either directly or indirectly
engaged by them as it is for the acts and omissions of persons directly employed
by it. The Provider shall not in any way be relieved of any responsibility under
this Agreement by any subcontract.

 

3. The Provider shall not enroll or initiate the provision of services or
program to a student in an integrated setting (SCIS) under the terms of a
collaborative agreement with a third party, including a third party that is in a
less-than-arm's-length relationship with the Provider, until the Provider has
submitted to the Board for review (1) two (2) copies of the collaborative
agreement between the Provider and the third party in order to ensure compliance
with the provisions of (f) (1) above; and (2) the written approval by the New
York State Education Department to provide services to preschool students with
disabilities in the site that is the subject of the collaborative agreement.

 

4. Payments made under the terms of any collaborative agreement must be
supported with documentation that includes dated invoices identifying the site
and detailing the service period and the number of students for whom payment is
made during that service period if payments are made on a per capita basis. Any
additional documentation required by the New York State Education Department
with respect to financial reporting of revenue and expenses for purposes of
tuition rate setting must be maintained in accordance with regulations and
guidelines promulgated by that agency.

 

29. CONDITIONS PRECEDENT

 

The Agreement shall not become effective or binding upon the Board until it:
(a) has been executed by the Chancellor; (b) the City Comptroller shall have
endorsed his certificate that there remains unexpended and unapplied a balance
of the appropriation or fund applicable hereto sufficient to pay the estimated
expense of performing the Agreement; (c)  proof of required insurance policy or
policies as specified by paragraph 7 of the Agreement, have been received and
approved by the Board; and (d) the issuance of a purchase order for the Services
provided hereunder. The referral of student to the Provider, in the manner
required by subparagraph 3(b)  of this Agreement, for the provision of any
Services to be provided hereunder shall be deemed to be the issuance of purchase
order. Nothing herein shall effect the Board and City's duties and
responsibilities pursuant to Education Law §4410.

 



29

 

 

30. DEFINITIONS

 

(a) "Agreement" means this document and all incorporated Attachments and/or
Appendices.

 

(b)   "approved student(s)", or "student(s)" means the children covered by the
terms of the Agreement, and includes a child who: (1) is entitled to receive an
Individual Evaluation; or (2) has been classified by the committee on preschool
special education as a preschool student with a disability and (A) has been
recommended to receive special services or programs, and/or special education
itinerant services; (B) which Services, as specified in the child's IEP, have
been determined by the Board to be appropriate to meet his individual needs; and
(C) is enrolled in the Provider's State approved program.

 

(c)  "Article 89" means Article 89 of the New York State Education Law,§§ 4401
et seq.

 

(d)  "Board" means the Board of Education of the City School District of the
City of New York or the Chancellor of the City School District of the City of
New York and/or his designee(s).

 

(e) "NPSP" means the Board's Bureau of Non-Public School Payables.

 

(f)  "CBST" means the Board's Central Based Support Team, which is located at 52
Chambers Street, Room 215, New York, N.Y. 10007.

 

(g) "Commissioner" means the Commissioner of Education of the State of New York.

 

(h) "Commissioner's Regulations", unless otherwise specified, means the
applicable sections of Part 200 of Title 8 of the Commissioner's Regulations as
published in the Official Compilation of the Codes, Rules and Regulations of the
State of New York, as promulgated and/or amended in accordance with Article 89.

 

(i)   "Consolidated Fiscal Report" and/or "CFR" mean the consolidated fiscal
report that is described and defined by §200.9 of the Commissioner's
Regulations.

 

(j)  "CPSE" means the committee on preschool special education as defined by§
4410 of Article89 and the Commissioner's Regulations.

 

(k) "CSE" means the committee on special education as defined by § 4402 of
Article 89 and the Commissioner's Regulations.

 

(I) "days", or "daily", unless otherwise specified, means days on which the New
York City Board of Education is open for business, and is not limited to those
days on which the public schools are in session. It excludes Saturdays, Sundays
and legal holidays.

 

(m)  "enrolled" means, and "enrollment" or "enroll" shall mean the period
commencing with the approved student's first date of attendance at or legal
absence from the Provider and terminating on the student's last date of
attendance at or legal absence from the Provider, as defined and/or described by
the provisions of §175.6 of the Commissioner's Regulations and paragraph 14 of
the Agreement.

 

(n)  "Individual Evaluation" shall be as defined by§ 4410 of Article 89 and the
Commissioner's Regulations, and shall include re-evaluations. Where applicable,
it shall consist of discrete evaluation components, procedures, tests,
assessments, and/or a review by the evaluator of the most recent evaluation
report(s) for a child in transition from programs and services provided pursuant
to Title 2-A of Article 25 of the New York State Public Health Law.

 

(o)   "Individualized Education Program" and/or "IEP" shall be as defined by
Article 89, the Commissioner's Regulations and the SOPM.

 

(p)  "OAG" means the Board's Office of Auditor General, which is located at 65
Court Street, Room 1101, Brooklyn, N.Y. 11201.



 

30

 





 

(q) "parent" shall be as defined by the Commissioner's Regulations.

 

(r)   "process for payment" means, and "pay", "payment", or "payments" refer to
the fact, that upon the Board's receipt, review and data entry of all
information and documentation required to be provided by the Provider in support
of the particular payment in question, the Board will complete all necessary and
appropriate administrative tasks relative to the issuance of the payment in
question, and thereafter notify the City Comptroller that such payment is due
and owing to the Provider.

 

(s)  "prospective payment" means payments made to Providers on the basis of
interim rates or rates set by SED which are subject to reconciliation by SED
and/or adjustment of enrollment by the Board pursuant to paragraph 4(b)(2)(C) or
paragraph 14 of this Agreement.

 

(t)   "related services" shall be as defined by §4410 of Article 89 and the
Commissioner's Regulations. It shall specifically exclude related services
provided for a student pursuant to any other agreement between the Board and the
Provider and/or the Board and any other third party or parties.

 

(u)  "Services" means the special services or programs, related services, SEIT
services, and/or individual evaluations that the Provider furnishes in
accordance with the terms of the Agreement.

 

(v) "SED" means the Education Department of the State of New York.

 

(w)  "SDOH" means the New York State Department of Health.

 

(x)  "SOPM" means the Board's Committee on Preschool Special Education Standard
Operating Procedures Manual, dated June 2001, any amendments made thereto, and
any and all memoranda or publications issued by the Board in explanation of or
in connection with same, as otherwise qualified by paragraph 22 of the
Agreement. The SOPM is available at
http://schools.nyc.gov/Parents/Essentials/Special+Education/Documents.htm.

 

(y) "special services or programs" shall be as defined by §4401 and §4410 of
Article 89 and the Commissioner's Regulations, and unless otherwise specified,
shall include special classes, special classes in integrated settings and
related services provided pursuant to an IEP placing a child in either of these
class settings.

 

(z)  "special education itinerant services" (sometimes referred to as "SEIT
services") shall be as defined by §4410 of Article 89 and the Commissioner's
Regulations.

 

(aa)  "special education itinerant services rate" (sometimes referred to as
"SEIT rate") shall be the tuition rate as defined by §4410 of Article 89 and the
Commissioner's Regulations with respect to special education itinerant services,
which tuition rate has been certified in accordance with the Commissioner's
Regulations, and where applicable shall mean "corrected rate", "rate based on
audit" or "reconciliation" rate, as such terms are defined by the Commissioner's
Regulations. Provided however, such tuition rate shall be further qualified by
subsection lll(a) of Attachment B.

 

(bb)   "school year" shall mean the period from July 1 of any calendar year
through June 30 of the subsequent calendar year, or any part thereof, that may
be applicable to the operation of the Agreement.

 

(cc)   "State Comptroller'' means the Comptroller of the State of New York.

 

(dd) "tuition rate" shall be the tuition rate as defined by §4410 of Article 89
and the Commissioner's Regulations with respect to special services or programs,
which tuition rate has been certified in accordance with the Commissioner's
Regulations for use in connection with the Provider's provision of Services at a
specific, identified program site. Where applicable, it shall also mean
"prospective rate", "interim rate". "corrected rate", "rate based on audit" or
"reconciliation" rate, as such terms are defined by the Commissioner's
Regulations or "instructional rate", "related services rate" or such other term
as may in the future be defined by §200.9 of the Commissioner's Regulations.
Provided however, such tuition rate shall be further qualified by subsection
lll(a) of Attachment A.

 

31

 

 

31.  WRITTEN MODIFICATION; MERGER

 

(a)  This Agreement may not be modified except in writing signed by the parties,
and approved by the Commissioner.

 

(b)   Requests on behalf of the Provider for modification of any of the terms of
the Agreement shall be made in writing and directed to the Board's Deputy
Chancellor for Instruction. Any such modification shall be subject to the
approval of the Chancellor and then the Commissioner.

 

(c)  The Agreement represents the entire understanding of the parties, and no
other prior or contemporaneous Agreement, oral or otherwise, regarding the
subject matter of the Agreement shall be deemed to exist or to bind any of the
parties hereto, or to vary any of the terms contained herein.

 

32. TRANSPORTATION

 

Provider shall have written rules and procedures in place governing loading and
unloading of special education pupils at the school. Upon request, the Provider
shall supply copies of the rules and procedures to the BOE and to each
transportation contractor and their crew including the person or persons
responsible for loading and unloading of special education pupils at the school.

 

33. AFFIRMATION OF RESPONSIBILITY AND PAID TAXES

 

The Provider affirms and declares that said Provider is not in arrears to the
City of New York upon any debt, contract or taxes and is not a defaulter, as a
surety or otherwise, upon any obligation to the City of New York, and has not
been declared not responsible, or disqualified, by any agency of the City of New
York, nor is there any proceeding pending relating to the responsibility or
qualification of the Provider to receive public contracts.

 

34. INTERNET ACCESSIBILITY

 

If not already established by the Provider, Provider shall be required to
maintain an Internet connection, a high-speed modem with no less than a minimum
of 56k, for the Term of this Agreement.

 

NO FURTHER TEXT BELOW THIS LINE



 

 

 

32

 

 

IN WITNESS WHEREOF, the parties hereto have executed the Agreement the day and
year first above written.

 

BOARD OF EDUCATION OF THE

CITY SCHOOL DISTRICT OF THE CITY OF NEW YORK

 

      FOR THE CHANCELLOR

 

Approved as to Program and Services:

 

    Office of Special Education Initiatives  

 

THIS CONTRACT FORM HAS BEEN APPROVED BY THE NYS EDUCATION DEPARTMENT AND THE NEW
YORK CITY DEPARTMENT OF EDUCATION OFFICE OF LEGAL SERVICES. NO ALTERATIONS,
INSERTIONS, OR DELETIONS ARE PERMISSIBLE AND ANY SUCH ALTERATIONS, INSERTIONS,
OR DELETIONS SHALL BE DEEMED NULL AND VOID.

 

PROVIDER     /s/ John Torrens   Signature       John Torrens   Print Name      
President   Title       Interactive Therpay Group Consultants, Inc.   Print Name
of Provider

 

Non Exclusive Requirements Agreement for the Provision of Services For Preschool
Students with Disabilities for the term July 1, 2007 through June 30, 2012

 

33

 

 

INDEX

 

Topic   Page       1. Estimated Annual Cost of Agreement 1 2. Term 1 3. Services
2 4. Processing of Payments, Payment Adjustments 2 5. Medicaid
Payment/Reimbursement 5 6. Termination of Agreement 6 7. Insurance -
Indemnification 8 8. Provider Staff 11 9. Student Suspension 11 9A. Voluntary
Withdrawal/Discharge 12 10. Annual Certified Financial Statements, Audits 12 11.
Retention of Records 15 12. Site Visits 16 13 Facilities 16 14. Attendance
Records 17 15. Individual Student Files 20 16. Periodic Educational and Related
Service Progress Reports 21 17. Other Reports 22 18. Compliance with Law 22 19.
Mediation and Impartial Hearings 23 20. Confidential HIV-Related Information 23
21. Immunizations and Medical Examinations 23 22. Incorporation of and
Compliance with SOPM 24 23. Notice 24 24. Incorporation of Attachments and
Appendices Order of Governance 24 25. Co-operative Planning 25 26. Security
Clearance and Health Clearance 25 27. Vendex 27 28. Miscellaneous 27 29.
Conditions Precedent 29 30. Definitions 30 31. Written Modification; Merger 32
32, Transportation 32 33. Affirmation of Responsibility and Paid Taxes 32 34.
Internet Accessibility 32

 

Attachments/Appendices

 

Attachment A               SPECIAL CLASSES AND SPECIAL CLASSES IN INTEGRATED
SETIINGS FOR PRESCHOOL STUDENTS WITH DISABILITIES

 

Attachment B               SPECIAL EDUCATION ITINERANT SERVICES FOR PRESCHOOL
STUDENTS WITH DISABILITIES

 

Attachment C               INDIVIDUAL EVALUATIONS FOR PRESCHOOL STUDENTS WITH
DISABILITIES

 

Appendix A                  Terms and Conditions

 

34

 

 

ATTACHMENT A

 

SPECIAL CLASSES AND SPECIAL CLASSES IN INTEGRATED SETTINGS FOR PRESCHOOL
STUDENTS WITH DISABILITIES

 

I. COMMENCEMENT DATE FOR PROVISION OF SERVICES

 

The Board shall notify the Provider, in accordance with the SOPM, of the
effective date for commencing the provision of special programs and services
under the Agreement.

 

II. SERVICES

 

(a)  Referral for IEP Development, Placement and Review

 

(1) The Provider shall participate in the referral process in accordance with
Article 89, the Commissioner's Regulations, all other applicable laws and
regulations. Upon appropriate notice given by the CPSE, or upon request of the
parent, the Provider shall attend and participate in all CPSE review meetings
held with respect to any student who is enrolled at, or receives any special
services or programs pursuant to this Agreement, from the School, by arranging
for the participation of the student's teacher as a member of the CPSE. Such
participation shall comply with the requirements of Article 89, the
Commissioner's Regulations, and all other applicable laws and regulations.

 

(2)   To the extent possible, in order to ensure the participation of all
mandated and non- mandated participants, meetings of the CPSE shall be held at a
site and time that is mutually convenient to all such participants and the
parent. In the event that any such persons are unable to attend a meeting, the
CPSE shall attempt to employ any alternative means allowing for their
participation, including conference telephone discussions (teleconferencing) in
strict accordance with NYS guidelines on teleconferencing. The CPSE shall
document the use of, and/or any attempt to utilize, an alternative means of
participation. The final determination to employ an alternative means of
participation, and the choice of a mutually convenient site and time for
meetings of the CPSE, shall be within the sole discretion of the CPSE
chairperson or the chairperson's designee.

 

(b)  Provision of Special Services or Programs

 

(1)   The Provider shall provide such special services or programs, including
bilingual services, as are recommended by the CPSE, approved by the Board, and
stated in the student's IEP. Such services and programs must align with the
Learning Standards set forth in Part 100 of the Commissioner's Regulations. Such
service and programs may include assistive technology, supplies and equipment,
and 1:1 classroom aides for which the Provider shall seek reimbursement in
accordance with the procedures established by SED. The Provider shall not accept
for enrollment any student for whom the Provider is not able to provide the
services and programs required in the student's IEP.

 

(2)  The Provider shall not enroll or initiate the provision of special services
or programs to any student except upon: (A) the receipt of approval in
accordance with the SOPM; and (B) where necessary the approval of the Board.

 

(3)       In instances where child specific assistive technology devices are
Board funded the device remains the property of the Board and Provider shall
return the device to the Board upon discharge of the child from the Provider's
program. Provider shall contact the CPSE with jurisdiction for that student to
make arrangements for the return of the device.

 

35

 

 

(c)  Related Services

 

(1)   The Provider shall provide such related services of the type, duration and
frequency as are recommended by the CPSE, approved by the Board, and stated in
the student's IEP.

 

(2)  If the Provider is unable to provide any specific related services as
required by the IEP, for any newly referred student, the Provider shall
immediately notify the CPSE and parent in writing in accordance with the SOPM by
stating on the preschool acceptance letter their inability to provide such
related services and their commitment to look for an appropriate related service
provider, so that the CPSE may consider whether to recommend the placement
and/or arrange for alternate provision of such related services.

 

(3)  The individuals providing each related service shall write, distribute and
maintain reports for the related service in the same manner and frequency as
required for Providers in paragraph 16 of the Agreement.

 

(d)  Modification, Revision, Initiation, or Termination of IEP Recommendations

 

(1)    The Provider may not modify, revise, initiate or terminate the provision,
duration or frequency of any of the special services or programs or assistive
technology recommended by an approved student's IEP, or transfer the student to
a staffing ratio other than the ratio recommended by the student's IEP, for any
reason, unless such modification, revision, initiation, termination or transfer
is first recommended by the appropriate CPSE, as the result of a requested or
annual review meeting, and where necessary, with approval by the Board.

 

(2)  If at any point during the school year, the Provider is unable to provide
any student with any recommended special services or programs, related service,
or assistive technology, and determines that there is no reasonable expectation
that the full provision of such services or programs is to resume in the
immediate future, the Provider shall immediately notify, in writing, by regular
mail, the parent and the appropriate CPSE chairperson of such fact and the
reason(s) therefore. Such notification shall specify the services or programs
not being provided, the documented attempts taken by the Provider to correct the
situation (including contacting the service providers on the municipal list) and
the projected date of program or service resumption. The CPSE shall consider
whether to terminate the placement and/or arrange for the alternate provision of
such services or programs, related services or assistive technology.

 

(e)  Location of Special Services or Programs

 

(1)   The Provider shall provide all special services or programs at an approved
facility and site, having a physical plant appropriately equipped and supplied
to meet the needs of the enrolled students, with a valid certificate of
occupancy permitting the actual use(s) as a school or as a day care center or
nursery.

 

(2)  No student may be transferred from one facility of the Provider to another
facility of the Provider except as the result of the recommendation and approval
of the CPSE.

 

(f) Parent Involvement/Conferences

 

(1)      The Provider shall encourage the formation of, and provide technical
assistance in, organizing parent organizations, which shall, to the greatest
extent possible, have elected officers. Schedules of parent organization
meetings shall be prepared by no later than November 1 of each school year that
the Agreement is in effect, and maintained on site.

 

(2)   The Provider is encouraged to organize and operate two parent-teacher
conferences during the course of each school year that the Agreement is in
effect. Such conferences should be held in consecutive school terms.

 

(3)   The Provider shall, upon a parent's reasonable request, hold an individual
parent conference in order to discuss matters relating to the provision of
special services or programs to the student.

 

36

 

 

Ill. PROCESSING OF PAYMENTS

 

(a)  For the purposes of Section Ill, the tuition rate shall be further defined
as the tuition rate that has been certified in accordance with the
Commissioner's Regulations for the applicable fiscal year for which Provider is
seeking payment or in the absence of an established rate for that year the most
recent prior established rate certified in accordance with the Commissioner's
Regulations..

 

(b)  The processing of payments for special services or programs shall be based
solely upon the number of approved students enrolled at the Provider pursuant to
the Agreement, for whom the Provider has submitted all documentation, as
required by the Agreement and in accordance with the provisions of
§4410(11)(c)(ii) of Article 89 and §200.9 of the Commissioner's Regulations.

 

(c)  For the purposes of this Section, it is agreed that a student enrolled at
the Provider pursuant to a final order of a hearing officer, the Comptroller, or
a Court (after appeals, if any, have been exhausted) shall be processed for
recommendation for placement by the appropriate CPSE, and then, approved for
funding by the Board.

 

(d)  Processing Tuition Rate Payments

 

During each school year that the Agreement is in effect, payments shall be
processed in the manner set forth below. The term Full Time Enrollment or "FTE"
as used hereinafter is defined in sections 200.9 and 175.6 of Title 8 Education
Department Chapter II Regulations of the Commissioner.

 

(1)   On August 1, the Board shall process a prospective payment to the Provider
for one hundred percent (100%) of the tuition rate applicable to the July-August
component of the school year multiplied by the number of approved students at
the Provider for the July-August component of the school year as of July 1.

 

(2)  Based upon the Providers submission by September 15 of an electronic CMR
for July- August period, the Board shall process a prospective payment to the
Provider for one hundred percent (100%)  of the tuition rate applicable to the
July-August component of the school year for each additional student enrolled at
the Provider after July 1 and before September 1 within thirty (30) calendar
days of receipt of applicable documentation or immediately upon receipt of
electronic data transfer.

 

(3)    On September 15, the Board shall process a prospective payment to the
Provider for twenty percent (20%) of the certified tuition rate for that fiscal
year applicable to the September-June component of the school year multiplied by
the number of approved students at the Provider for the September through June
component of the school year as of August 15. On October 15 the Board shall
process an adjustment and any resultant payment of the prospective 20% based on
submission of a CMR for September reflecting enrollment changes or adjustments
submitted by the

Provider by October 10.

 

(4)  On November 15 and on the fifteenth (15th) day of each succeeding month
until and including May 15, the Board shall process based upon monthly
submission of an electronic CMR by the 10th day of the month a prospective
payment to the Provider for ten percent (10%) of the tuition rate applicable to
the September-June component of the school year multiplied by the number of
approved students on the CMR submitted by the Provider each month. It is further
agreed that for each approved student newly covered by the Agreement as of the
CMR submission date, as noted above, the payment processed by the NPSP shall
reflect the amount due the Provider for the full period of approved funding
through said payment date.

 

(5)  On June 15, the Board shall process a prospective payment to the Provider
for an amount equal to seventy-five (75%)  percent of the projected final ten
percent (10%)  monthly payment, which shall be based upon the May enrollment
data submitted by the Provider on Board approved forms.

 

37

 

 

(6)  On September 1, of the subsequent year, the Board shall process a
prospective payment to the Provider for an amount equal to twenty-five
(25%) percent of the final ten percent (10%) monthly payment, which shall be
based on the final CMR roster and other data submitted by the Provider to the
Board pursuant to the terms of the Agreement for the previous school year ending
June 30.

 

In no event shall the Board be required to process any payments to any Provider
which submits data or requests for adjustments either after the expiration of
the Statute of Limitations for submission of claims to the SED (in accordance
with Commissioner's Regulations)  absent written proof of Provider's timely
submission of the same data or information prior to the expiration of the
Statute of Limitations; or after the final adjustment is completed except for
rate adjustments submitted to the NPSP in accordance with the terms for rate
adjustments set forth in paragraph 4 of the Agreement.

 

(e)  Payment Adjustments

 

Adjustments to any payments and/or prospective payments processed hereunder
shall be made in accordance with paragraph 4 of the Agreement.

 

(f)  Audits

 

The amounts paid to the Provider by the Board pursuant to the terms of this
Agreement, relative to any school year for which the Agreement is in effect,
including any scheduled or final payment adjustments, shall be subject to audit
in accordance with the terms of paragraph 10 of the Agreement, and/or applicable
law and regulation.

 

(g)  Alternate Payment Process

 

Notwithstanding subsection (d) hereinabove, commencing with the second year of
the contract term, the Board at its option may process prospective payments in
the following manner after demonstrating to Provider no less than sixty
(60) calendar days prior to the commencement of said second year of the contract
term or any subsequent year, the Board's ability to timely process prospective
payments in the manner hereinafter set forth with at least the same degree of
accuracy as the current system by providing Provider (or at Provider's written
request to a representative of Provider) with the results of a sample test run
covering a period of four months during the preceding September 1, 2007 through
December 31, 2007 period:

 

During each school year that the Agreement is in effect, payments shall be
processed in the manner set forth below. The term Full Time Enrollment or "FTE"
as used hereinafter is defined in sections 200.9 and 175.6 of Title 8 Education
Department Chapter II Regulations of the Commissioner.

 

(1)  On August 1, the Board shall process a prospective payment to the Provider
for one hundred percent (100%) of the tuition rate applicable to the July-August
component of the school year multiplied by the number of approved students at
the Provider for the July-August component of the school year as of July 1.

 

(2) On or before September 15, based upon the Provider's submission of an
electronic CMR for the July-August period, the Board shall process a prospective
payment to the Provider for one hundred percent (100%) of the tuition rate
applicable to the July-August component of the school year multiplied by the
number of approved students enrolled at the Provider after July 1 and before
September 1.

 

(3)    For the September through June component of the school year, the Board
shall establish the Providers' number of FTE weeks based on the calendar
submitted. The applicable tuition rate for this component of the school year
shall be converted to a weekly rate by dividing the annual rate by the
calculated number of FTE weeks. Monthly payment shall be determined by
multiplying the number of FTE weeks in the month (maximum of 4 in any month) by
the calculated weekly FTE rate and the payments will be scheduled as set forth
in the following subsections.

 

38

 

 

(4)    On September 15, the Board shall process a prospective payment to the
Provider for the sum of the calculated FTE for September and October for all
approved students at the Provider for the September through June component of
the school year as of August 15 multiplied by the calculated FTE rate. On
October 15, the Board shall process an adjustment and any resultant payment of
the calculated September-October FTE prospective payment based on submission of
a CMR for September reflecting enrollment changes or adjustments submitted by
the provider by October 10.

 

(5)    One November 15 and the 15th day of each succeeding month until and
including May 15, the Board shall process based upon monthly submission of an
electronic (CMR) by the 1Oth day of the month a prospective payment to the
Provider for the sum of the calculated FTE for each applicable month for all
approved students enrolled at the Provider at the time of the cut-off date
established by NPSP for determining the number of such approved students for
purposes of processing said November through May payments multiplied by the
calculate FTE rate. It is further agreed that said .cut-off date established by
NPSP shall be no earlier than thirty (30) days prior the relevant payment
processing date. It is further agreed that for each approved student newly
covered by this agreement as of said cut-off date, the prospective payment
processed by the NPSP shall reflect the amount due the Provider for the full
period of approved funding through said payment date.

 

(6)    On June 15, the Board shall process a prospective payment to the Provider
for an amount equal to seventy-five (75%) percent of the projected June tuition
payment, which shall be based upon the May enrollment data submitted by the
Provider and the FTE weeks based on the calendar. The payment will be computed
by multiplying the sum of the calculated FTE for June for all approved students
enrolled at the Provider at the time of the cut-off date established by NPSP for
determining the number of such approved students for purposes of processing said
June payment, by the calculated FTE rate.

 

(7)   On September 1, of the subsequent year, the Board shall process a
prospective payment to the Provider for an amount equal to twenty-five
(25%) percent of the June tuition payment, which shall be based on the final CMR
roster and other data submitted by the Provider and the FTE weeks based on the
calendar. The payment will be computed by multiplying the sum of the calculated
FTE for June for all approved students enrolled at the Provider at the time of
the cut-off date established by NPSP for determining the number of such approved
students for purposes of processing said June payments, by the calculated FTE
rate.

 

In no event shall the Board be required to process any payments to any Provider
which submits data or requests for adjustments either after the expiration of
the statute of limitations for: (i) submission of claims to the SED for the
particular school year (currently established as three years from the close of
the school year and subject to amendment by law); and/or (ii) for rate changes
resulting from SED's actions (currently established as one year from the close
of the school year in which the rate change was made subject to amendment by
law), and in accordance with the terms for rate adjustments set forth in
paragraph 4 of the Agreement.

 

39

 

 

ATTACHMENT B

 

SPECIAL EDUCATION ITINERANT SERVICES FOR PRESCHOOL STUDENTS WITH DISABILITIES

 

I COMMENCEMENT DATE FOR PROVISION OF SERVICES

 

The Board shall notify the provider, in accordance with the SOPM, of the
effective date for commencing the provision of special education itinerant
services under the Agreement.

 

II SERVICES

 

(a) Provision of Special Education Itinerant Services

 

(1)  The Provider shall provide such SEIT services as are recommended by the
CPSE, approved by the Board, and stated in the student's IEP.

 

(2)  The Provider shall not enroll or initiate the provision of SEIT services to
any student except upon the receipt of approval in accordance with the SOPM.

 

(3) The Provider shall, in accordance with the SOPM, execute one (1) SEIT
Preschool acceptance letter for each student provided with SEIT services under
this Agreement.

 

(4)  If any point during the school year, the Provider is unable to provide any
student with any recommended SEIT services, and determines that there is no
reasonable expectation that the full provision of such program or services are
to resume in the immediate future, the Provider shall immediately notify (within
five days of the last date of SEIT services), in writing, by regular mail, the
parent, the appropriate CPSE chairperson, and the administrator of the site
where the SEIT services are provided of such facts. Upon receipt of such
notification, in accordance with the SOPM, the CPSE shall notify the Provider of
the student's discharge date.

 

(b)      Referral for IEP Development, Placement and Review

 

(1) The Provider shall participate in the referral process in accordance with
Article 89, the Commissioner's Regulations, all other applicable laws and
regulations. Upon appropriate notice given by the CPSE, or upon request of the
parent, the Provider shall attend and participate in all CPSE review meetings
held with respect to any student who is enrolled at, or receives any SEIT
services pursuant to this Agreement, from the School, by arranging for the
participation of the student's teacher as a member of the CPSE. Such
participation shall comply with the requirements of Article 89, the
Commissioner's Regulations, and all other applicable laws and regulations.

 

(2)  To the extent possible, in order to ensure the participation of all
mandated and non-mandated participants, meetings of the CPSE shall be held at a
site and time that is mutually convenient to all such participants and the
parent. In the event that any such persons are unable to attend a meeting, the
CPSE shall attempt to employ any alternative means allowing for their
participation, including conference telephone discussions (teleconferencing) in
strict accordance with NYS guidelines on teleconferencing. The CPSE shall
document the use of, and/or any attempt to utilize, an alternative means of
participation.

 

The final determination to employ an alternative means of participation, and the
choice of a mutually convenient site and time for meetings of the CPSE, shall be
within the sole discretion of the CPSE chairperson or the chairperson's
designee.

 

(c)    Modification, Revision, Initiation, or Termination of IEP Recommendations

 

40

 

 

The Provider may not modify, revise initiate or terminate the provision,
duration or frequency of any of the SEIT services recommended by an approved
student's IEP for any reason, unless such modification, revision, initiation,
termination or transfer is first recommended by the appropriate CPSE, as the
result of a requested or annual review meeting, in accordance with the SOPM, and
where necessary, with approval by the Board.

 

(d)    Location of Special Education Itinerant Services

 

(1)    The Provider shall provide all special education itinerant services at a
site initially identified by the parent and agreed to by the CPSE, including but
not limited to an approved prekindergarten or head start program, the work site
of the Provider, the student's home, a hospital, a state facility, or a child
care location as defined in §4410 of Article 89.

 

(2)  If a student thereafter receives such services at another site, the
Provider shall immediately notify the parent and the CPSE of its intention to
either continue or discontinue the provision of services at such alternate site.

 

(e)    Coordination of SEIT and Related Services

 

With respect to any student who is recommended to receive SEIT services and one
or more related services, the SEIT Provider designated by the CPSE shall be
responsible for coordinating the provision of all SEIT services and related
services. The coordination shall be at no additional cost to the Board.

 

(f)     Parent Conferences

 

The Provider shall, upon a parent's reasonable request, hold an individual
parent conference in order to discuss matters relating to the provision of SEIT
services to the student. Such parent conference shall not be provided in place
of, or be considered as a substitute for, any recommended SEIT service sessions.

 

Ill PROCESSING OF REIMBURSEMENT

FOR SPECIAL EDUCATION ITINERANT SERVICES

 

(a)  For purposes of Section Ill the SEIT rate shall be further defined as the
SEIT rate that has been certified in accordance with the Commissioner's
Regulations for either the current or the previous, and no other, fiscal year.

 

(b)    The processing of payments for SEIT services shall be based solely upon
the number of approved students enrolled at, and receiving SEIT services from,
the Provider pursuant to this Agreement, for whom the Provider has submitted all
documentation, as required by this Agreement.

 

(c)    For the purposes of this Section, it is agreed that a student enrolled at
or receiving SEIT services from the Provider pursuant to a final order of a
hearing officer, the Comptroller, or a Court (after appeals, if any, have been
exhausted) shall be processed for recommendation for placement by the
appropriate CPSE, and then, approved for funding by the Board.

 

(d)   Processing of Payments

 

Payments shall be processed in the manner set forth below.

 

(1)   On August 15 and September 15, the Board shall process for payment to the
Provider fifty percent (50%) of the tuition rate applicable to the July-August
portion of the school year for each approved student enrolled at the Provider
for the provision of SEIT services.

 

41

 

 

(2)   On the fifteenth day of October and the fifteenth day of each subsequent
month until and including July 15, the Board shall process for payment to the
Provider ten percent (10%) of the tuition rate applicable to the September to
June portion of the school year for each approved student enrolled at the
Provider for the purposes of receiving SEIT services.

 

(3)    The NPSP shall provide the Provider with a written report of all
processed payments, which shall accurately identify the services and students
for which payment has been processed.

 

(e)  Payment Adjustments

 

Adjustments to any payments processed hereunder shall be made in accordance with
paragraph 4 of the Agreement.

 

(f)  Audits

 

The amounts paid to the Provider by the Board pursuant to the terms of this
Agreement relative to any school year for which the Agreement is in effect,
including any scheduled or final payment adjustments, shall be subject to audit
in accordance with the terms of paragraph 10 of the Agreement, and/or applicable
law and regulation.

 

42

 

 

ATTACHMENT C

 

INDIVIDUAL EVALUATIONS FOR PRESCHOOL STUDENTS WITH DISABILITIES

 

COMMENCEMENT DATE FOR PROVISION OF INDIVIDUAL EVALUATIONS

 

The Provider shall commence the provision of an Individual Evaluation subsequent
to its selection by a parent as the State approved evaluation site, and receipt
of the parent's consent, as evidenced on Board supplied and approved consent
form, to conduct an Individual Evaluation.

 

II SERVICES

 

(a)  Individual Evaluations

 

(1)   The Provider shall provide each student covered by the Agreement with an
Individual Evaluation, as required by the CPSE, and in accordance with §4410 of
Article 89, the Commissioner's regulations, and all other applicable laws and
regulations, and shall comply with all matters required of evaluation sites as
set forth in the SOPM.

 

(2)  Individual Evaluations shall be provided:

 

(A) at no cost to the parent;

 

(B) in English or the student's dominant language, as may be determined by
administration of the Home Language Survey, a parent intake interview, or any
information obtained from the student's current teacher, early intervention
official with knowledge of the student, or other referral source in accordance
with the standards and requirements of the SOPM for bilingual evaluation and
determination of Limited English Proficiency.

 

(i)  Bilingual Individual Evaluations shall be provided in accordance with the
guidelines issues by the SED.

 

(3)  The Provider shall not:

 

(A)   conduct any initial Individual Evaluation until parental consent for such
Individual Evaluation has been received in accordance with the SOPM;

 

(B)   with respect to any particular student, conduct any Individual Evaluation
component other than a psychological evaluation, a social history, and up to
four (4) more additional evaluation components without prior written
authorization of the CPSE;

 

(C)   conduct any updated Individual Evaluation without first obtaining the
prior written authorization of the CPSE.

 

(D)   The Provider shall be precluded from obtaining any reimbursement for any
Individual Evaluation conducted in the absence of required prior written consent
or authorization as described in this subsection ll(a)(3).

 

43

 

 

(4)   Within twenty (20) days of the Provider's receipt of either: (A) parental
consent to conduct an initial Individual Evaluation (SOPM Form C-1P); or
(B) parental consent and the CPSE's authorization to conduct a re-evaluation,
the Provider shall conclude the Individual Evaluation, evaluation summary and
translations as required by the SOPM and forward documents to the appropriate
parties as required by the SOPM.

 

(5)  The Provider shall ensure that each component of the Individual Evaluation
is dated, signed and indicates the appropriate certification(s) and/or
license(s) of the person(s) who conducted respective component.

 

(b) CPSE Review Meetings

 

(1)  (A)  Upon appropriate notice given by the CPSE or upon the request of the
parent, the Provider shall attend and participate in all CPSE review meetings
held with respect to any student who has received an Individual Evaluation
pursuant to the Agreement from the Provider, by arranging for the participation
of a staff member who conducted a component of the Individual Evaluation, or who
is knowledgeable about the Evaluation components, at the CPSE review meeting.
Such participation shall comply with the requirements of Article 89, the
commissioner's Regulations, the SOPM, and all other applicable laws and
regulations. (B) If the student received a bilingual Individual Evaluation, the
Provider shall provide the CPSE, as part of the Individual Evaluation, with a
daytime phone number that will enable the CPSE to contact the bilingual
evaluator in connection with any questions that may arise at the CPSE meeting in
connection with the any component of the bilingual Individual Evaluation.

 

(2)   To the extent possible, in order to ensure the participation of all
mandated and non- mandated participants, meetings of the CPSE shall be held at a
site and time that is mutually convenient to all such participants and the
parent. In the event that any such persons are unable to attend a meeting, the
CPSE shall attempt to employ an alternative means allowing for their
participation, including conference telephone discussions (teleconferencing) in
strict accordance with NYS guidelines on teleconferencing. The CPSE shall
document the use of, and/or any attempt to utilize, an alternative means of
participation. The final determination to employ an alternative means of
participation, and the choice of a mutually convenient site and time for
meetings of the CPSE, shall be within the sole discretion of the CPSE
chairperson or the chairperson's designee.

 

(c)  Individual Student Files

 

(1)  The Provider shall maintain an individual file for each student. This file
shall contain a complete and current record of all aspects of any Individual
Evaluation(s) provided to the student by the Provider. Such file shall include,
without limitation, copies of all evaluations components, test or assessments,
all documentation from the CPSE which may be in the possession of the Provider,
requiring the provision of Individual Evaluations, all provider notes
documenting the provision of Individual Evaluations, all individualized notices
provided to parents which may have been issued by the Provider, all signed
STAC-5, and STAC-5a forms, and any and all documentation prepared and maintained
by the Provider with respect to services paid by or reimbursed through Medicaid
in accordance with paragraph 5 of the Agreement. The file shall be available at
the Provider's offices during school hours for review by representatives of the
Board and the SED. Such portion of the file that is specifically related to the
provision of services that are paid by or reimbursed through Medicaid shall be
made available for review by representatives of the SDOH.

 

(2)  Prior to commencing the evaluation of a student, the Provider shall notify
parents of their right to review records related to the evaluation, in
accordance with the SOPM.

 

(3)  The Provider shall maintain on file at the Provider's site, for the period
of time stated in paragraph 11 of the Agreement, the protocols relating to any
evaluation components, tests or assessments used in evaluating any students
covered under the Agreement.

 

(4)    The Provider shall furnish all members of the CPSE with copies of the
Individual Evaluation summary and components. The evaluation components shall be
translated into the parent's preferred language, or other mode of communication,
as may be required by applicable law.

 

44

 

 

Ill PROCESSING OR REIMBURSEMENT FOR INDIVIDUAL EVALUATIONS

 

(a) General

 

(1)  Payments to the Provider for services provided under the agreement shall be
processed only for those students for whom the provider has submitted all
appropriate documentation, as required by the Agreement.

 

(2)  The Provider is prohibited from claiming any reimbursement for the
provision or review of Individual Evaluations that have not been provided:
(1) in accordance with applicable law and regulation, and/or the terms of the
Agreement; or (2)  directly by the Provider, or conducted at the direct request,
of the CPSE. The Board shall have the right to recover any payment(s)  made to
the Provider for such prohibited Individual Evaluations, and the Provider's
obligation to reimburse the Board for, and/or return, such payment(s) shall
remain an obligation that survives the termination of the Agreement.

 

(3)   Absent approval from the CBST, an Individual Evaluation Provider is
prohibited from serving as an individual related service provider for any
student for whom it has provided an Individual Evaluation. Provided, however,
that an agency-based Individual Evaluation Provider which is also a provider of
special services or programs and/or SEIT services under the Agreement is not
precluded from providing related services, under the terms and conditions of
either Attachment A and/or Attachment B, for a student for whom it has conducted
an Individual Evaluation.

 

(b) Submission of STAC-5 Evaluation Forms

 

For each child or student that the Provider has provided an Individual
Evaluation the Provider shall:

 

(1) within twenty (20) days from the receipt of (A) parental consent for an
initial evaluation (SOPM Form C-1P), or (B) authorization by the CPSE for an
updated Individual Evaluation, complete a STAC-5 Evaluation Form and forward
same to the appropriate CPSE in accordance with the SOPM; and

 

(2)     where the Provider has translated any summary report of an evaluation or
documentation of an evaluation, the Provider shall also forward to the CPSE
written statements documenting the cost of such translations as reported on the
STAC-5 Evaluation Form. The Provider shall maintain copies of all such
statements in accordance with the terms of paragraph

11 of the Agreement.

 

(c) Processing of Payments

 

During each school year that the Agreement is in effect, reimbursement of the
cost of all Individual Evaluations and translations of evaluation summaries, as
calculated in accordance with the provisions and methodologies of §200.9 of the
Commissioner's Regulations, shall be processed for payment to the Provider as
follows:

 

(1) Upon receipt of the documentation specified immediately above in subsection
Ill (b), the CPSE shall verify the completeness of the information contained in
such documents and data enter all verified information as follows:

 

(A) (i)  For every child who receives a CPSE review meeting to consider the
results of an Individual Evaluation conducted in accordance with the agreement,
at the CPSE review meeting, the CPSE shall verify the information contained in
the STAC-5 Evaluation Form and furnish the Provider with a signed copy of such
Form; and

 

(ii)    The CPSE shall data enter all verified information at the same time that
recommendations made in the student's IEP are data entered, whenever possible,
but in no event later than twenty (20) days after the date of the CPSE review
meeting.

 

45

 

 

(B)  For every child who does not receive a CPSE review meeting to consider the
results of an Individual Evaluation conducted in accordance with the Agreement:
(I)  the Provider shall, within twenty (20) days of receipt of notice of the
child's withdrawal from the review process, submit the evaluations, evaluation
summary and STAC-5 Evaluation Form [all required documentation] to the CPSE; and
(II) the CPSE shall thereafter promptly verify the information contained n the
STAC-5 Evaluation Form, and data enter the information within twenty(20) days of
receipt and verification of the evaluation report. At such time, the CPSE shall
also furnish the Provider with a signed copy of the Form.

 

(2)  The NPSP shall thereafter, on a weekly basis, process payment for all
services stated in the STAC-5 Evaluation Forms submitted by the Provider, that
have been verified and data entered by the CPSE during the previous calendar
week.

 

(3)  The NPSP shall provide the Provider with a written report of all processed
payments, which shall accurately identify the services and students for which
payment has been processed.

 

(d)  Payment Adjustments

 

Adjustments to any payments processed hereunder shall be made in accordance with
subparagraph 4 of the Agreement.

 

(e)  Audits

 

The amounts paid to the Provider by the Board pursuant to the terms of this
Agreement, relative to any school year for which the Agreement is in effect,
including any scheduled or final payment adjustments, shall be subject to audit
in accordance with the terms of paragraph 10 of the Agreement, and/or applicable
law and regulation.

 

46

 

 

APPENDIX A

TERMS AND CONDITIONS

 

1.        Definitions

 

A.                   Words used in this Agreement shall have their ordinary
meanings in the English language, except that scientific, technical, specialized
or foreign words shall be given their appropriate scientific, specialized or
foreign meanings, and definitions specifically provided elsewhere in the
Agreement shall apply.

 

B.                    The following words, names and titles shall have the
following meanings:

 

(1)                                  "The Board" means the Board of Education of
the City School District of the City of New York.

 

(2)                                  "The City" means the City of New York.

 

(3)         "Contract Budget Detail" means the document attached to and
incorporated into the Agreement explaining and limiting how funds paid hereunder
are to be expended by the Contractor.

 

(4)                                  "The Comptroller" and "The Commissioner of
Finance" mean the Comptroller and the Commissioner of Finance of the City,
respectively.

 

(5)                                  "The Chancellor· means the Chancellor of
the Board.

 

(6)                                  "Approved," "Required," "Directed,"
''Specified," "Designated" or ''Deemed Necessary,”unless otherwise expressed,
mean approved, required, directed, specified, designated, or deemed necessary,
as the case may be by the Chancellor or his designee.

 

(7)                                  "Completion" means full and complete
compliance with every requirement of the Agreement by the Contractor as
certified by the Chancellor or his designee.

 

(8)                                         "Final Payment" means (i) the
payment or refund by the Board or City of any moneys that exhausts the amount of
money made available under the Agreement or (ii) any payment marked "Final
Payment."

 

2.        Captions

 

The headings of this Agreement, the paragraphs, and subparagraphs of the
Agreement, and of any attachments, are included solely for convenience and
reference, and they shall not be used in any way to interpret this Agreement.

 

47

 

 

3.        Conditions Precedent

 

This Agreement shall not become effective or binding upon the Board until:

 

(1) it shall have been approved as to legal sufficiency by the Board's Office of
Legal Services; (2) it shall have been executed by the Chancellor; (3) it shall
have been approved as to legal authority by the New York City Law Department;
(4) it shall have been registered by the Comptroller; (5) it shall have been
approved by the New York State Education Department, if applicable; and, (6) the
Comptroller shall have issued a certificate indicating there remains unexpended
and unapplied a balance of the appropriation or fund applicable hereto
sufficient to pay the estimated expense of performing the Agreement as certified
by the Board. A Requirement Agreement for an extended period will require an
endorsement upon the Agreement from time to time as services and/or items and
materials are ordered, of the sufficiency of the appropriation applicable
towards the payment for said services and/or materials as and when ordered.
(Rev. 4/16/01)

 

4.        Compliance with Laws

 

In connection with the performance of this Agreement, the Contractor shall
comply with all applicable laws, rules and regulations. The parties hereto agree
that every provision of law required to be inserted herein be deemed a part
hereof. It is further agreed that if any such provision is not inserted or is
incorrectly inserted, through mistake or otherwise, this Agreement shall be
deemed amended so as to comply strictly with the Law.

 

5.        Unlawful Provisions Void

 

If this Agreement contains any unlawful provisions or portions thereof, they
shall be deemed deleted from the Agreement and the remainder of the Agreement
shall remain in full force and effect. If the deletion of such provision
frustrates the purpose of this Agreement, either party may make application to
the Chancellor's designee for relief. (Rev. 10/4/02)

 

6.        Religious Activity Prohibited

 

There shall be no religious worship, instruction, proselytizing, or other
religious activity in connection with the performance of this Agreement.

 

7.        Political Activity Prohibited

 

No Board property provided to the Contractor hereunder for the purposes of this
Agreement shall be used for any political activity or to further the election or
defeat of any candidate for public office. As used herein the term "Board
property" shall include, but not be limited to, supplies, work sites, funds
advanced and services.

 

8.        Publication and Publicity

 

The Contractor or anyone employed by the Contractor may not publish the results
of its participation or findings in the performance of this Agreement without
the prior written approval of the Chancellor or his designee. All approved
publications shall acknowledge that the program is supported by funds from the
Board. Five true copies of each approved publication shall be furnished to the
Board without charge. (8/29/88)

 

9.        Copyright

 

If the Contractor or anyone employed by the Contractor shall write, record or
otherwise produce copyrightable material within the scope or in furtherance of
this Agreement, the Board shall be considered the author for purposes of
copyright, renewal of copyright, and termination of copyright and, unless
expressly waived in a written instrument signed by the Chancellor or his
designee, the owner of all of the rights comprised in the copyright. (6/88)

 

48

 

 

10.       Patents

 

Any invention or discovery arising out of or developed in furtherance of this
Agreement shall be promptly and fully reported to the Board. The Board shall
have the exclusive right to apply for patent protection on such invention or
discovery and to determine how the rights in said invention or discovery,
including rights under any patent issued thereon, shall be disposed of and
administered.

 

11.        Accounting for Property

 

If any property is acquired by the Contractor with funds provided by the Board
under this Agreement, the property shall be deemed purchased by the Board for
the use of the Contractor during the term of the Agreement shall be permanently
embossed "Property of New York City Board of Education" and shall be returned to
the Board, at the Contractor's expense, within thirty (30) days after the end of
said term, unless the Contractor is otherwise notified in writing by the
Chancellor or his designee. (6/21/88)

 

12.        Non-Reimbursable Expenses

 

The following items may not be claimed as a direct or indirect cost of the
Services provided under this Agreement:

 

a.rental expense of apartments;

b.interest on loans;

c.penalties for delinquent filing of tax returns;

d.political or charitable contributions;

e.advertising and promotions;

f.legal expenses;

g.key-man life insurance premiums;

h.federal, state and city income taxes, state and city franchise taxes, and any
costs for the preparation of such tax returns;

i.expenses incurred in preparing for operations;

j.cost of employee meals and lodging except when traveling outside the City and
pursuant to the Contract Budget Detail of this Agreement;

k.entertainment, gratuities, and any other items of a personal nature;

I.long distance telephone calls unless directly related to the services provided
under the terms of this Agreement;

m.any expense not ordinary, necessary or reasonable in the performance of the
Agreement.

 

13.        Limitation on Overhead

 

Notwithstanding any provision of this Agreement to the contrary, the Contractor
shall be reimbursed for overhead costs equal to the lesser of either (1) the
amount specified in the Contract Budget Detail of this Agreement or (2) the
amount calculated by multiplying the total direct labor cost plus fringe
benefits stated in the Contract Budget Detail of this Agreement by a fraction,
the numerator of which shall be the total of all the Contractor's overhead costs
during the term of this Agreement for all operations, and the denominator of
which shall be the total of all of the Contractor's direct labor costs plus
fringe benefits during the Term of this Agreement for all operations.

 

14.        No Extra Compensation

 

The Contractor shall not seek, ask for, demand, sue for or recover, as extra
compensation or otherwise, any sum for labor, materials or Services other than
the compensation agreed upon and fixed.

 

49

 

 

15.        Invoices and Payments

 

The Contractor shall furnish proof of performance with each invoice, and shall
comply with all Board requirements concerning the manner in which invoices are
to be submitted. The Contractor shall not be entitled to demand or receive full
or partial payment, until each and every one of the provisions of this Agreement
is complied with, and the Chancellor or his designee shall have given written
certification to that effect. Nothing contained herein shall be construed to
affect the right hereby reserved by the Board to reject the whole or any portion
of the performance, should said certification be inconsistent with the terms of
this Agreement, or otherwise erroneously given.

 

16.        Cancellation of Grant Funding

 

If the goods or Services to be provided hereunder are to be paid for, in whole
or in part, by means of grant funding received by the Board from federal, state,
city or private sources, the obligation to pay the Contractor shall be subject
to the continuing availability of said funding. The Board shall notify the
Contractor within five (5) business days from the date the Board receives
written notice of the cancellation of grant funding, in whole or in part,
whereupon the Contractor may cease further performance of this Agreement to the
extent said performance would not be supported by grant funding. However, the
Board may, at its option, require completion of performance of this Agreement by
the Contractor upon giving written assurance, signed by the Chancellor or his
designee, within fifteen (15) business days of the date the Board receives
written notice of such cancellation, that the completed performance of this
Agreement shall be supported by other available funds.

 

17.        No Estoppel

 

The Board, City, and their respective departments, divisions and offices, shall
not be precluded or estopped by a statement or document issued by or on behalf
of the Board or the City, from indicating the true value of Services performed
and supplies furnished by the Contractor or by any other person pursuant to or
as a result of this Agreement, or from indicating that any such return or
certificate is untrue or incorrect in any particular, or that the Services
performed and supplies furnished or any part thereof do not in fact conform to
the provisions of the Agreement. Notwithstanding any such statement or document,
or payment in accordance therewith, the Board and the City shall not be
precluded or estopped from demanding and recovering from the Contractor such
damages as may be sustained by reason of the Contractor's failure to comply with
the provisions of this Agreement.

 

18.        Acceptance of Final Payment

 

Receipt and negotiation by the Contractor, or by any person claiming under this
Agreement, of the Final Payment hereunder, notwithstanding whether such payment
be made pursuant to any judgment or order of any court, shall constitute a
general release of the Board from any and all claims and liability for anything
done, furnished, or relating to the labor, materials, or services provided, or
for any act of omission or commission of the Board or its agents and employees.
Said release shall be effective against the Contractor and the Contractor's
representatives, heirs, executors, administrators, successors, and assigns.

 

19.        Claims - Limitation of Action

No action at law or equity shall be maintained by the Contractor, its successors
or assigns, against the Board on any claim based upon or arising out of this
Agreement, or out of anything done in connection with this Agreement, unless
such action shall be commenced within six (6) months after the date of filing of
the voucher for final payment hereunder or within six (6) months of the required
completion date for the services performed hereunder, whichever is sooner. None
of the provisions of Article 2 of the Civil Practice Law and Rules shall apply
to any action against the Board arising out of this Agreement.

 

50

 

 

20.        Notices

 

The Contractor's address stated on page 1 of this Agreement is hereby designated
as the place where all notices, letters or other communications directed to the
Contractor shall be served, mailed or delivered. Any notice, letter or other
communication directed to the Contractor and delivered to such address, or
sealed in a post-paid wrapper and deposited in any post office box regularly
maintained by the United States Postal Service, shall be deemed sufficient
service thereof upon the Contractor. Said address may be changed at any time by
an instrument in writing, executed and acknowledged by the Contractor and
delivered to the Chancellor's designee. Nothing herein contained shall be deemed
to preclude or render inoperative personal delivery of any notice, letter or
other communication, written or oral, to the Contractor. Whenever it shall be
necessary or required to prove the delivery of any notice, an affidavit
describing such delivery shall be conclusive evidence of such delivery.

 

21.        Amendments and Waivers

 

A.                       This Agreement may be amended by a written instrument
signed by an authorized officer for the Contractor, and by the Chancellor or his
designee. No amendment materially affecting the substance hereof shall be
effective unless authorized by the Chancellor, and a copy of said authorization
is attached to the amendment and incorporated therein. (Rev. 11/27/02)

 

B.                       No waiver by the Board of any term or condition hereof
shall be effective unless in writing and signed by the Chancellor or his
designee. Any waiver shall be specifically limited to its terms, and shall not
be deemed applicable to subsequent like circumstances.

 

C.                       Any purported oral amendment or waiver shall be void.

 

22.        Suspension of Deliveries

 

The Chancellor or his designee, may postpone, delay, or suspend the delivery of
the goods or Services, or any part thereof, without additional compensation to
the Contractor. In such event, (A) the time established for performance by the
Contractor of any duty during the Term of this Agreement may, at the
Contractor's option, be extended for the number of days the Contractor was
delayed by said suspension, postponement, or delay provided the Term is not
thereby extended; however, (B) the Term may, at the Board's option, be extended
for the number of days the Contractor was delayed by said suspension,
postponement, or delay.

 

23.        Cancellation

 

A.                       If the Contractor violates any provision of this
Agreement, the Chancellor or his designee may pursue any legal or equitable
remedies available to the Board. In addition, the Chancellor or his designee may
seek to have the Contractor declared in default by a panel to be designated by
the Chancellor. In the event that the Chancellor's designee shall determine the
Contractor to be in default, the Board may cancel this Agreement and shall
thereafter be relieved of all liability hereunder. Upon a finding of default in
violation of this contract, the Contractor shall be deemed not responsible and
disqualified from bidding for a period of four years, unless in such finding of
default, a lesser penalty is imposed by reason of mitigating circumstances.
(Rev. 10/4/02)

 

51

 

 

B.                       In the event of breach of this Agreement by the
Contractor, the Board shall have the right to cancel and terminate said
Agreement, and the Contractor shall be liable to the Board for any additional
cost of completion of the within services, the Board's other costs in connection
with the termination, reletting and completion of the services. All such costs,
along with any liquidated damages for delay provided herein, may be assessed by
the Board against the Contractor and deducted by the Board from payment to be
made to the Contractor under this or any other Agreement at any time between the
Contractor and the Board or City. In the event that said costs exceed all sums
owed at the termination date of this Agreement, the Contractor shall pay the
amount of such excess to the Board upon notice from the Board of said amount,
and in the event that said costs and liquidated damages are less than the sum
payable under this Agreement as if same had been completed by the Contractor,
the Contractor shall forfeit all claims to the difference to the Board. If the
Board undertakes to secure the services or any part thereof under this section
of the Agreement, the certificate of the Chancellor or his designee indicating
the amount of services secured, the cost and excess cost, if any, of completing
this Agreement, and the amount of liquidated damages hereunder, shall be
conclusive and binding upon the Contractor, its assigns and all other claimants.

 

24.        Board Determination

 

The Chancellor or his designee shall in all cases determine the acceptability of
the labor, materials, or Services which are delivered pursuant to this
Agreement, including but not limited to their quality, delivery, and condition,
and shall in all cases decide every question which may arise relative to the
performance of this Agreement. The Contractor may not rely upon, and the Board
shall not be bound by, any explanations, determinations or other statements by
or from the Board which are not in writing and signed by the Chancellor or his
designee.

 

25.        Investigations

 

25.1      The Contractor agrees to cooperate fully and faithfully with any
investigation, audit or inquiry conducted by a State of New York (State) or City
of New York (City) governmental agency or authority that is empowered directly
or by designation to compel the attendance of witnesses and to examine witnesses
under oath, or conducted by the governmental agency that is a party in interest
to the transaction, submitted bid, submitted proposal, contract, lease, permit,
or license that is the subject of the investigation, audit or inquiry.

 

25.2(a) If any person who has been advised that his or her statement, and any
information from such statement, will not be used against him or her in any
subsequent criminal proceeding refuses to testify before a grand jury or
governmental agency or authority empowered directlyor by designation to compel
the attendance of witnesses and to examine witnesses under oath concerning the
award of, or performance under, any transaction, agreement, lease, permit,
contract, or license entered into with the City, the State, or any political
subdivision or public authority thereof, or the Port Authority of New York and
New Jersey, or any local development corporation within the City, or any public
benefit corporation organized under the laws of the State of New York; or,

 

25.2(b) If any person refuses to testify for a reason other than the assertion
of his or her privilege against self- incrimination in an investigation, audit
or inquiry conducted by a City or State governmental agency or authority
empowered directly or by designation to compel the attendance of witnesses and
to take testimony under oath, or by the governmental agency that is a party in
interest in, and is seeking testimony concerning the award of, or performance
under, any transaction, agreement, lease, permit, contract, or license entered
into with the City, the State, or any political subdivision thereof or any local
development corporation within the City, then:

 

25.3(a)  The commissioner or agency head whose agency is a party in interest to
the transaction, submitted bid, submitted proposal, contract, lease, permit, or
license may convene a hearing, upon not less than (5) days written notice to the
parties involved to determine if any penalties should attach for the failure of
a person to testify.

 

25.3(b) If any non-governmental party to the hearing requests an adjournment,
the commissioner or agency head who convened the hearing may, upon granting the
adjournment, suspend any contract, lease, permit, or license pending the final
determination pursuant to paragraph 25.5 below without the City and Board
incurring any penalty or damages for delay or otherwise.

 

52

 

 

25.4        The penalties which may attach after a final determination by the
commissioner or agency head may include but shall not exceed:

 

(a)          The disqualification for a period not to exceed five (5) years from
the date of an adverse determination for any person, or any entity of which such
person was a member at the time the testimony was sought, from submitting bids
for, or transacting business with, or entering into or obtaining any contract,
lease, permit or license with or from the City and Board; and/or

 

(b)          The cancellation or termination of any and all such existing City
and Board contracts, leases, permits or licenses that the refusal to testify
concerns and that have not been assigned as permitted under this agreement, nor
the proceeds of which pledged, to an unaffiliated and unrelated institutional
lender for fair value prior to the issuance of the notice scheduling the
hearing, without the City and Board incurring any penalty or damages on account
of such cancellation or termination; monies lawfully due for goods delivered,
work done, rentals, or fees accrued prior to the cancellation or termination
shall be paid by the Board.

 

25.5          The Commissioner or agency head shall consider and address in
reaching his or her determination and in assessing an appropriate penalty the
factors in paragraphs (a) and (b) below. He or she may also consider, if
relevant and appropriate, the criteria established in paragraphs (c) and
(d) below in addition to any other information which may be relevant and
appropriate:

 

(a)The party's good faith endeavors or lack thereof to cooperate fully and
faithfully with any governmental investigation or audit, including but not
limited to the discipline, discharge, or disassociation of any person failing to
testify, the production of accurate and complete books and records, and the
forthcoming testimony of all other members, agents, assignees or fiduciaries
whose testimony is sought.

 

(b)The relationship of the person who refused to testify to any entity that is a
party to the hearing, including but not limited to, whether the person whose
testimony is sought has an ownership interest in the entity and/or the degree of
authority and responsibility the person has within the entity.

 

(c)The nexus of the testimony sought to the subject entity and its contracts,
leases, permits or licenses with the City and the Board.

 

(d)The effect a penalty may have on an unaffiliated and unrelated party or
entity that has a significant interest in an entity subject to penalties under
25.4 above, provided that the party or entity has given actual notice to the
commissioner or agency head upon the acquisition of the interest, or at the
hearing called for in 25.3(a) above gives notice and proves that such interest
was previously acquired. Under either circumstances the party or entity must
present evidence at the hearing demonstrating the potential adverse impact a
penalty will have on such person or entity.

 

25.6  (a)The term "license" or "permit" as used herein shall be defined as a
license, permit, franchise or concession not granted as a matter of right.

 

(b)The term "person" as used herein shall be defined as any natural person doing
business alone or associated with another person or entity as a partner,
director, officer, principal or employee.

 

(c)The term "entity" as used herein shall be defined as any firm, partnership,
corporation, association, or person that receives monies, licenses, leases, or
permits from or through the City or Board or otherwise transacts business with
the City or Board.

 

53

 

 

(d)The term "member" as used herein shall be defined as any person associated
with another person or entity as a partner, director, officer, principal or
employee.

 

25.7                   In addition to and notwithstanding any other provisions
of this agreement, the commissioner or agency head may in his or her sole
discretion terminate this agreement upon not less than three (3) days written
notice in the event the Contractor fails to promptly report in writing to the
Commissioner of Investigation of the City of New York any solicitation of money,
goods, requests for future employment or other benefit or thing of value, by or
on behalf of any employee of the City or Board, or other person, firm,
corporation or entity for any purpose which may be related to the procurement or
obtaining of this agreement by the Contractor or affecting the performance of
this agreement.

 

26.        Reports, Inspection and Records

 

A.             The Contractor shall promptly provide all reports required by the
Board, including without limitation, financial, program, statistical,
analytical, narrative and progress reports. Unless otherwise provided herein,
the final payment hereunder shall not be made until all reports have been
submitted and approved by the Board.

 

B.                       The Contractor shall, until six (6) years after
completion of its services hereunder or six years after date of termination of
this Agreement, whichever is later, maintain and retain complete and correct
books and records relating to all aspects of the Contractor's obligations
hereunder. Records must be maintained separately, so as to identify clearly the
hours charged to this Agreement and be distinguishable from all other hours
charged which are not related to this Agreement.

 

C.                       The Contractor shall make its staff, and premises,
books, records, operations, and Services provided under this Agreement, and
those of its subcontractors, available to the Board and to any person, agency or
entity designated by the Board, at any time, for program, audit, fiscal audit,
inspection, observation, sampling, visitation and evaluation, and shall render
all assistance and cooperation for said purposes. The Contractor agrees to
attend, upon demand, any investigation conducted by the Board to produce any
records and other documents required by the Board at that investigation, to
cooperate with the Board, and to give sworn testimony pertaining to those
documents or the subject of the investigation; provided only that the
investigation, testimony, records and documents relate to the subject of the
Contractor's relationship with the Board of Education. If a corporation,
partnership or government agency, the Contractor agrees to require its officers,
employees and partners to comply with the foregoing.

 

D.                              In its record keeping the Contractor shall also
comply with all federal, state and local laws and regulations pertaining to such
records, including, without limitation, the regulations of the Comptroller, and
shall require its subcontractors to do likewise.

 

E.                              In the event that any federal, state or local
government agency, or other public or private agency conducts an audit of any of
the Contractor's operations which pertains directly or indirectly to the goods
and services provided pursuant to this Agreement, within five (5) working days
after receipt by the Contractor of notice of the commencement of such audit the
Contractor shall give notice of such commencement to the Board;and within five
(5) working days after receipt by the Contractor of a copy of any resulting
interim or final audit report, the Contractor shall supply one copy thereof to
the Board. (6/24/88)

 

54

 

 

27.        Non-Assignment of Contract

 

The Contractor shall give its personal attention to the faithful performance of
this Agreement. The Contractor covenants that it will not assign, transfer,
convey, sublet or otherwise dispose of this Agreement or its right, title or
interest therein or its power to execute such Agreement, to any other person or
corporation without the previous written consent of the Chancellor or his
designee. Request for permission to assign a contract shall be submitted in
writing to the Chancellor's designee, Executive Director of the Division of
Financial Operations, 65 Court Street, Brooklyn, New York 11201. A
non-refundable processing fee of $250.00 for contract amounts less than
$100,000.00 and $500.00 for contract amounts $100,000.00 or greater shall be
submitted with the request. Said fee shall be by check or money order and made
payable to the New York City Board of Education, Division of Financial
Operations. The Chancellor's designee shall grant or deny such requests after
consultation with the appropriate Division or Office, the decision is final and
binding. If the Contractor in any way violates the terms of this provision, the
Board shall have the right to cancel and terminate this Agreement, and the Board
shall thereupon be relieved from all liability hereunder. Nothing contained
herein shall be construed to affect an assignment by the Contractor for the
benefit of its creditors made pursuant to the statutes of the State of New York.
No right under this Agreement, or to any monies due or to become due hereunder,
shall be asserted against the Board or the City in law or in equity by reason of
a purported assignment of this Agreement, or any part thereof, or of any monies
due or to become due hereunder, unless authorized as aforesaid. (Rev.11/27/02)

 

28.        Contractor's Staff

 

The Contractor shall employ or contract for the services of only competent
workmen, consultants, independent contractors and other employees as are, or
reasonably may be, necessary for the performance of the Services hereunder.

 

The Contractor warrants that it shall be solely responsible for its employees'
work, direction, safety and compensation. (6/84)

 

The Contractor agrees to replace immediately any employee, and not engage such
employee in the performance of this Agreement, if the Contractor is notified in
writing that, in the opinion of either the Chancellor, a Community
Superintendent, or their designees, such employee is incompetent or otherwise
impedes the performance of the services hereunder.

 

29.        Confidentiality of Records

 

All personally identifiable student and staff information obtained by or
furnished to the Contractor by the Board, and all reports and studies containing
such information prepared or assembled by the Contractor, are to be kept
strictly confidential by the Contractor and shall not be provided or disclosed
to any third party without the express written permission of the Chancellor or
his designee. The Contractor shall limit access to such material in its control
to those of its employees performing services pursuant to this Agreement
strictly on a need to know basis. The Contractor shall restrict its use of the
information to its performance under this Agreement and shall return all such
material to the Board upon the completion of the services herein.

 

30.       Testimony

 

If the project which is the subject matter of this Agreement at any time becomes
involved in a proceeding, to which the Board or the City is a party, before any
court, board, tribunal, panel, arbitrator, referee or agency, the Contractor
shall provide such knowledgeable witnesses as the Board shall require, free of
additional compensation of any kind. Nothing herein shall require the Contractor
to provide testimony in any proceeding in which it is a party with interests
opposed to those of the Board.

 

55

 

 

31.        No Personal Liability

 

Neither the Chancellor, nor any board members, nor any officer, employee, agent
or representative of the Board or of the City shall be personally liable, based
upon any theory of law or equity, to the Contractor or to any party claiming on
behalf of or through the Contractor, under this Agreement, or by reason of any
individual's actions or failure to act in any way connected with this Agreement,
whether or not the action shall have been within or without an individual's
scope of authority. The scope of this provision includes personal injury to any
personal interest (commercial or otherwise), physical injury (including death),
property damages, and any pecuniary damages where such injuries or damages
result from or arise out of negligence. The Contractor further waives any and
all rights to make a claim or commence an action or special proceeding, in law
or equity, against any of the aforementioned individuals, and the Contractor
hereby assigns its complete right, title, and interest in any such claim,
action, or special proceeding to the Board. (Rev. 12/12/02)

 

32.        Indemnification

 

The Contractor shall protect, indemnify and hold harmless the Board and the City
from any and all claims, suits, actions, costs and damages to which the Board
and the City may be subjected by reason of injury to person or property, or
wrongful death, as may result of any act, omission, carelessness, malpractice or
incompetence of the Contractor, or anyone employed or engaged by the Contractor,
in connection with the performance of this Agreement. (12/19/02)

 

33.        Conflicts of Interest

 

A.        Except as stated in paragraph B, no non-governmental Contractor may
have on its Board of Directors (or comparable body), employ or have under
contract for services (1) any present full-time officer or employee of the City
of New York or the Board of Education or any part-time officer or employee of
the Board, or (2) any present full- time officer or employee of the City on
leave from the City or the Board or any part- time officer or employee of the
Board currently on leave from the Board. Generally, the Conflicts of Interest
Board may grant waivers of this provision, if an employee or officer is not
involved in the Contractor's business with the City or the Board. Said waivers
are discretionary and must be approved prior to the commencement of services by
that individual. The Board of Education's Ethics Officer must be contacted if an
officer or employee wishes to request a waiver. (Rev. 12/12/02)

 

B.        No Board of Education officer or employee may serve as an unpaid
member of a Board of Directors (or comparable body) of a non-governmental
not-for-profit Contractor without the permission of the Chancellor. To obtain
this permission, the officer or employee must contact the Board of Education's
Ethics Officer. All other City officers or employees may serve as unpaid members
of Boards of Directors (or comparable body) of a non-governmental not-for-profit
Contractor, if the officer or employee has no involvement with the Contractor’s
business with the City or the Board. (Rev. 11/27/02)

 

C.        No officer or employee of the Board of Education, or the officer or
employee's spouse/domestic partner or unemancipated child(ren) can have an
ownership interest in the contractor, defined as an interest which exceeds five
percent of the firm or an investment of $32,000 in cash or other form of
commitment, whichever is less, and any lesser interest when the officer or
employee or spouse, unemancipated child(ren), or domestic partner exercises
managerial control or responsibility regarding any such firm. For Contractors
with stock that is publicly traded, compliance with this subparagraph C is the
obligation of Board of Education employees and officers. (1/16/03)

 

D.        No former officer or employee of the Board may appear before the Board
on behalf of a non-governmental Contractor within one year of the former officer
or employee's termination of service with the Board. An appearance before the
Board includes all communications with the Board. However, a former employee of
the Board is not prohibited from serving on a non-governmental Contractor's
Board of Directors (or comparable body), or from employment or contracting for
services with the Contractor, provided that the former employee does not appear
before the Board within one year of the termination of service with the Board.

 

56

 

 

E.        No former officer or employee of the City (including the Board) may
have any involvement on behalf of a non-governmental Contractor with any aspect
of a contract, including services under that contract, if that former officer or
employee was involved substantially and personally with any aspect of that
contract while employed by the City. Any former City employee whose duties for
the City or the Board involved a contract shall contact the New York City
Conflicts of lnterest Board for clarification before having any involvement with
the contract on behalf of a non-governmental Contractor or any other private
interest.

 

F.        The Contractor warrants that, other than a bona fide employee or
contractor regularly working as a sales representative for the Contractor, no
person, selling agency, or other entity has solicited or secured this Agreement,
or has been employed or retained to do so, for a commission, percentage,
brokerage fee or contingent fee.

 

G.        The Contractor shall not give, and warrants that it has not given or
promised to give, any gift to a community school board member, school leadership
team member or to any officer, employee or other person whose salary is payable
in whole or part from Board or City funds, or other funds under this Agreement.
The word "gift" shall include, without limitation, money, tangible goods,
services, loans, promises or negotiable instruments. (2/13/01)

 

H.               If the Contractor violates any provision of this paragraph, the
Board may, at its option: (1) cancel and terminate this Agreement and be
relieved of all liability hereunder; (2) deduct all amounts paid by the
Contractor or other value given by the Contractor in violation of this paragraph
from payments made or to be made to the Contractor under this or any other
Agreement at any time; (3) require the refund of any funds paid hereunder;
(4) any combination of the foregoing; or (5) any other action the Board deems
necessary and appropriate as permitted by law. Any breach of the warranties or
violation of the provisions of this paragraph shall be grounds to find the
Contractor or its principals as not a responsible bidder on other Board or City
contracts.

 

I.           Provider shall adhere to the Central Board of Education policy on
Conflicts of lnterest, the Chancellor's Regulations on Conflicts of Interest
C-110, and the New York City Charter provisions on Conflicts of Interest which
are hereby incorporated by reference as if fully attached hereto.

 

34.        Antitrust

 

The Contractor assigns to the Board its right, title and interest in and to any
claim or cause of action arising under the antitrust laws of New York State or
the United States relating to the goods or Services purchased or procured by the
Board pursuant to this Agreement.

 

35.        Merger and Choice of Law

 

This written Agreement constitutes the entire agreement of the parties, and no
other prior or contemporaneous agreement, oral or otherwise, regarding the
subject matter of this Agreement shall be deemed to exist or bind any of the
parties hereto, or to vary any of the terms contained herein. This Agreement
shall be governed and construed in accordance with the laws of the State of New
York without regard to its conflict of law rules.

 

36.        Participation in an International Boycott

 

A.                        The Contractor agrees that neither it nor any
substantially-owned affiliated company is participating or shall participate in
an international boycott in violation of the provisions of the Export
Administration Act of 1979, as amended, or the regulations of the United States
Department of Commerce promulgated thereunder.

 

B.                        Upon the final determination by the Commerce
Department or any other agency of the United States that the Contractor or a
substantially-owned affiliated company thereof, participated, or is
participating, in an international boycott in violation of the provisions of the
Export Administration Act of 1979, as amended, or the regulations promulgated
thereunder, the Chancellor or his designee may, at his option, render forfeit
and void this contract. (1/12/89)

 

57

 

 

37.        No Discrimination

 

A.                        The Contractor will strictly comply with all
applicable Federal, State and Local laws pertaining to the subject of
discrimination on any ground, as they may now read or as they may hereafter be
amended.

 

B.                        The Contractor is, and will remain, an Equal
Opportunity Employer. In addition to the other requirements of this paragraph
37, the Contractor shall provide equal opportunity for all qualified persons,
and shall not discriminate in employment because of race, creed, gender, color,
age, sexual orientation, national origin, handicapping condition, marital
status, or religion and shall promote the full realization of equal opportunity.
(Rev. 9/20/88)

 

C.                        Pursuant to the provisions of the New York State Labor
Law, the Contractor agrees, in its operations performed within the State of New
York:

 

(1)                        That in the hiring of employees for the performance
of work under this contract or any subcontract hereunder, neither the
contractor, subcontractor, nor any person acting on behalf of such contractor or
subcontractor, shall by reason of race, creed, color, sex or national origin
discriminate against any citizen of the State of New York who is qualified and
available to perform the work to which the employment relates;

 

(2)                        That no contractor, subcontractor, nor any person on
his behalf shall, in any manner, discriminate against or intimidate any employee
hired for the performance of work under this contract on account of race, creed,
color, sex or national origin;

 

(3)                        That there may be deducted from the amount payable to
the contractor by the state or municipality under this contract a penalty of
five dollars for each person for each calendar day during which such person was
discriminated against or intimidated by the contractor or subcontractor, or
anyone acting on behalf of the contractor in violation of the provisions of the
contract;

 

(4)                        That this contract may be cancelled or terminated by
the state or municipality, and all moneys due or to become due hereunder may be
forfeited, for a second or any subsequent violation of the terms or conditions
of this section of the contract;

 

(5)                        The aforesaid provisions of this section covering
every contract for or on behalf of the state or a municipality for the
manufacture, sale or distribution of materials, equipment or supplies shall be
limited to operations performed within the territorial limits of the State of
New York; and

 

(6)                        That the Board is, for purposes of this subparagraph
C., a "state or municipality." (Rev. 11/25/96)

 

38.        Equal Employment Opportunity Requirements for Professional
Contractors

 

A.                        Definition of Terms for the Implementation of a
Program of Affirmative Action.

 

The following terms, when used in this paragraph, shall have the meanings given
for them.

 

(1)        "Employee": Any person employed full or part-time in any capacity by
the Contractor or sub-contractor.

 

(2)        "Minority Groups and Affected Classes": Blacks, Hispanics
(Non-European), Asian Americans, American Indians, females and individuals with
handicapping conditions.

 

58

 

 

(3)      "Program of Affirmative Action": A detailed, result-oriented set of
written procedures submitted by a Contractor or sub-contractor which when
implemented with conscious effort results in compliance with the Equal
Opportunity Policy herein, through full utilization and equal treatment of
minorities, women and individuals with handicapping conditions at all levels and
in all segments of the Contractor's or sub-contractor's work force. An effective
Program of Affirmative Action shall include but not necessarily be limited to,
the following elements: (Rev. 9/20/88)

 

(a)      Development or reaffirmation of the Contractor's or sub-contractor's
Equal Opportunity Policy;

 

(b)      Dissemination of the Policy;

 

(c)      Responsibility for implementation;

 

(d)      A survey and analysis of employment at all levels and in all categories
and aspects of the Contractor's or sub-contractor's work force, which determines
if and at which levels, categories, and aspects there is an underutilization of
minority and female employees;

 

(e)      An analysis of employment policies and practices, including but not
limited to seniority systems, recruitment, training, promotion, insurance and
job benefits and their effects upon minorities, women and individuals with
handicapping conditions;

 

(f)      Corrective actions taken, or to be taken, toward the elimination of any
employment policy or practice having a discriminatory effect on minority group
members and women; and

 

(g)      Description of the Contractor's efforts to engage, as sub-contractors,
bona fide minority business enterprises and female enterprises.

 

(4)      "Goals and Timetables": Projected levels of achievement resulting from
an analysis by the Contractor or sub-contractor of its deficiencies, and of what
it can reasonably do to remedy them within a specified time period.

 

(5)      "Underutilization": Having fewer minorities, women and individuals with
handicapping conditions in a particular job classification than would reasonably
be expected by their availability in the appropriate labor force.

 

(6)      "The Office": The Office of Equal Opportunity of the Board.

 

B.      Required Program of Affirmative Action

 

(1)                  The Contractor is required to identify and eliminate overt
and covert discriminatory practices and implement the Program of Affirmative
Action. Upon demand of the Office the Contractor shall submit to the Office a
detailed written Program of Affirmative Action (hereinafter referred to as a
"P.A.A."). In the event the Contractor submits a P.A.A. not acceptable to the
Office, the Office will require the correction or revision of the P.A.A. to its
satisfaction.

 

(2)                  In the event the Contractor fails to submit such an
acceptable P.A.A. within the time specified in the demand, the Contractor may be
declared in default. The Director shall be the sole judge of the P.A.A.'s
acceptability. The P.A.A. shall:

 

(a)                  Apply to all Board of Education professional services
contracts with the Contractor;

 

(b)                  Encompass all phases of the employment process, including
evaluation of job classification to ensure job relatedness, recruitment,
selection, validity of examinations, retention, layoffs, seniority, assignments,
training, promotion, salary and benefits;

 

59

 

 

(c)                  Fulfill the following requirements:

 

(i)                   Include measurable goals, reasonable timetables and
specific programs to be implemented by the contractor to identify and eliminate
deficiencies in employment practices with respect to the underutilization of
members of minority groups and members of affected classes;

 

(ii)                  Include a statement of the present utilization of minority
group members and women in the Contractor's work force and a projection of the
minority utilization in the Contractor's work force for the life of the Contract
and for at least a one-year period succeeding its completion. This statement and
projection shall include present and projected (1) rates of hiring and promotion
of minority group members and women in specific job categories at each wage rate
within each level of employment and according to major organizational unit, and
(2) percentages of minority group and women utilization in specific job
categories at each wage rate within each level of employment, and according to
major organizational work force;

 

(iii)                  Include all of the Contractor's facilities within New
York City as well as those facilities located elsewhere within the continental
limits of the United States;

 

(iv)                  Specify the union(s) or other employee organizations to
which the Contractor's employees belong, and shall include commitments to good
faith efforts to effect Equal Opportunity changes directly or indirectly, in
programs by such unions or organizations to recruit, train, qualify or otherwise
select members, if such changes are deemed necessary. The P.A.A. shall also
include a copy of any agreement with an employee association which affects
employment policies and practices;

 

(v)                  Be submitted in such format as shall be specified by the
Director of the Office;

 

(vi)                 Include a commitment to submit to the Director a separate
P.A.A., of the form (i) to (v) hereof, for each subcontractor prior to approval
of the subcontractor by the Board of Education;

 

(vii)                 Include a written evidence or proof which shows that
minority entrepreneurs have been solicited and given an equal opportunity to
submit proposals and that such proposals have been given equal consideration for
award;

 

(viii)                Contain commitments as to goals for minority and affected
classes employment and adoption of equal employment practices not less strict
than the commitments contained in the Contractor's most recent P.A.A. which was
approved by the Office.

 

C.         Compliance Inspection Report

 

Upon demand of the Office the Contractor shall, within the specified time,
submit to the Office a Compliance Inspection Report. The completed Compliance
Inspection Report must be returned to the Office within such time as is
specified in the requisition for information accompanying the report form.

 

D.         Conferences

 

The Contractor shall attend such conferences as shall be required by the Office
for the purpose of acquainting it with the statutory and contractual
requirements and what specific measures shall constitute an acceptable P.A.A.

 

E.         Implementation of P.A.A.

 

During the Term of the Contract, the Contractor shall successfully implement the
P.A.A. approved by the Office.

 

60

 

 

F.         Default

 

If, in the opinion of the Office, the Contractor has breached any of the
requirements of paragraphs 36 or 37 hereof it may seek to have the Contractor
declared in default by the Chancellor's designee as provided elsewhere herein.
(Rev. 10/10/02)

 

For further information concerning these rules, regulations or procedures,
contractors may consult with the Office of Equal Opportunity of the Board.

 

39.        MacBride Principles Provisions for Board of Education Contractors

 

ARTICLE I. MACBRIDE PRINCIPLES PART A

 

In accordance with section 6-115.1 of the Administrative Code of the City of New
York, the Contractor stipulates that such Contractor and any individual or legal
entity in which the Contractor holds a ten percent or greater ownership interest
and any individual or legal entity that holds a ten percent or greater ownership
interest in the Contract either (a) have no business operations in Northern
Ireland, or (b) shall take lawful steps in good faith to conduct any business
operations they have in Northern Ireland in accordance with the MacBride
Principles, and shall permit independent monitoring of their compliance with
such principles.

 

PART B

 

For purposes of this section, the following terms shall have the following
meanings:

 

"MacBride Principles" shall mean those principles relating to nondiscrimination
in employment and freedom of workplace opportunity which require employers doing
business in Northern Ireland to:

 

(1)                             increase the representation of individuals from
underrepresented religious groups in the work force, including managerial,
supervisory, administrative, clerical and technical jobs;

 

(2)                             take steps to promote adequate security for the
protection of employees from underrepresented religious groups both at the
workplace and while traveling to and from work;

 

(3)                             ban provocative religious or political emblems
from the workplace;

 

(4)                             publicly advertise all job openings and make
special recruitment efforts to attract applicants from underrepresented
religious groups;

 

(5)                             establish layoff, recall and termination
procedures which do not in practice favor a particular religious group;

 

(6)                             abolish all job reservations, apprenticeship
restrictions and different employment criteria which discriminate on the basis
of religion;

 

(7)                             develop training programs that will prepare
substantial numbers of current employees from underrepresented religious groups
for skilled jobs, including the expansion of existing programs and the creation
of new programs to train, upgrade and improve the skills of workers from
underrepresented religious groups;

 

(8)                             establish procedures to assess, identify and
actively recruit employees from underrepresented religious groups with potential
for further advancement; and

 

(9)                             appoint a senior management staff member to
oversee affirmative action efforts and develop a timetable to ensure their full
implementation.

 

61

 

 

ARTICLE II. ENFORCEMENT OF ARTICLE I.

 

The Contractor agrees that the covenants and representations in Article I above
are material conditions to this contract. In the event the contracting entity
receives information that the Contractor who made the stipulation required by
this section is in violation thereof, the contracting entity shall review such
information and give the Contractor an opportunity to respond. If the
contracting entity finds that a violation has occurred, the entity shall have
the right to declare the Contractor in default and/or terminate this contract
for cause and procure the supplies, services or work from another source in any
manner the entity deems proper. In the event of such termination, the Contractor
shall pay to the entity, or the entity in its sole discretion may withhold from
any amounts otherwise payable to the Contractor, the difference between the
contract price for the uncompleted portion of this contract and the cost to the
contracting entity of completing performance of this contract either itself or
by engaging another contractor or contractors. In the case of a requirements
contract, the Contractor shall be liable for such difference in price for the
entire amount of supplies required by the contracting entity for the uncompleted
term of its contract. In the case of a construction contract, the contracting
entity shall also have the right to hold the Contractor in partial or total
default in accordance with the default provisions of this contract, and/or may
seek debarment or suspension of the Contractor. The rights and remedies of the
entity hereunder shall be in addition to, and not in lieu of, any rights and
remedies the entity has pursuant to this contract or by operation of law. (8/92)

 

40.          Set-Off Rights

 

The Board shall have all of its common law, equitable and statutory rights of
set-off. These rights shall include, but not be limited to, the Board's option
to withhold for the purposes of set-off any moneys due and owing to the Board
with regard to this Agreement, any other agreement with the Board, including any
agreement for a term commencing prior to the term of this Agreement, plus any
amounts due and owing to the Board for any other reason. The Board shall
exercise its set-off rights in accordance with normal Board practices including,
in cases of set-off pursuant to an audit, the finalization of such audit by the
Board, its representatives, or the State or City Comptroller. (1/95)

 

41.         Non-Collusive Bidding

 

If this Agreement was awarded by the Board based upon the submission of bids or
proposals, Contractor warrants under penalty of perjury, that its bid or price
quotation was arrived at independently and without collusion aimed at
restricting competition. (10/92)

 

42.        Intentionally Left Blank (Burma Provision Deleted 9/6/01)

 

43.        Intentionally Left Blank (Year 2000 Compliance Required Deleted
11/27/02)

 

44.        Fair and Ethical Business Practices

 

A.         Fair and Ethical Business Practices shall be strictly adhered to
during the term of this Agreement. During the term of this Agreement, Contractor
shall not:

 

(1)        File with a government office or employee, a written instrument which
intentionally contains a false statement or false information;

 

(2)        Intentionally falsify business records;

 

(3)        Give, or offer to give, money, gifts or anything of value or any
other benefit to a labor official or public servant with intent to influence
that labor official or public servant with respect to any of his or her official
acts, duties or decisions as a labor official or public servant;

 

62

 

 

(4)         Give or offer to give, money, gifts or anything of value or any
other benefit to a labor official or public servant for any reason;

 

(5)        Give, or offer to give, money, gifts or other benefit(s) to an
official or employee of a private business with intent to induce that official
or employee to engage in unethical or illegal business practices;

 

(6)        Knowingly participate in the criminal activities of any organized
crime group, syndicate or "family," nor shall any person employed by or
associated with any such organized crime "family," syndicate or group
participate through criminal means in any of the business affairs of Contractor.

 

B.         Contractor certifies throughout the term of this Agreement, that
there have been no changes in circumstances, conditions or status of
Contractor's qualification(s) as reflected in Contractor Questionnaire or other
such documents submitted to the Board. Any change in the information provided by
Contractor in its questionnaire currently on file with the Board must be
immediately reported to the Board. In addition, Contractor shall immediately
notify the Board of any of the following events if it becomes known that any
director, partner, officer, member or employee of Contractor, or any shareholder
owning 5% of more of Contractor's membership interests:

 

(1)        is the subject of investigation involving any violation of criminal
law or other federal, state or local law or regulation by any governmental
agency; or

 

(2)        is arrested, indicted or named as an unindicted co-conspirator in any
indictment or other accusatory instrument; or

 

(3)        is convicted of any felony under state or federal law and/or any
misdemeanor involving a business-related crime. (10/8/98)

 

45.        Indemnification Language

 

The Contractor shall defend, indemnify and hold the Department and the City
harmless from and against any and all claims, suits, damages, judgments,
liabilities, costs, and expenses, including reasonable attorneys' fees, to which
they may be subject because of or related to any claim that the Copyrightable
Materials or their use constitutes an infringement by the Contractor or a
violation by the Contractor of the copyright, patent, trademark, or any other
property or personal right of any third party. For the purposes of this
provision, "Copyrightable Materials" shall include any reports, documents, data,
photographs, software, and/or other materials provided pursuant to this
agreement, regardless of whether the copyright in such materials is or shall be
owned by the Department, the Contractor, or third parties. This indemnification
shall survive the termination or expiration of this Agreement. This
indemnification provision shall not be limited in any way by the Contractor's
obligations to obtain insurance as provided under this Agreement. Furthermore,
Contractor shall defend and settle at its sole expense all suits or proceedings
brought against Contractor arising out of the foregoing. However, in cases
involving software, no such settlement shall be made that prevents the
Department from continuing to use the software without the Department's prior
written consent, which consent shall not be withheld unreasonably. 1/15/03

 

63

 

